Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 1 of 155

      17-md-2785     In re: EpiPen               6.12.19          *REDACTED*           1


 1                      UNITED STATES DISTRICT COURT
                             DISTRICT OF KANSAS
 2

 3   IN RE: EPIPEN                                             Docket No. 17-md-2785
     (Epinephrine Injection, USP)
 4   Marketing, Sales Practices
     and Antitrust Litigation
 5                                                             Kansas City, Kansas
                                                               Date: 6/12/2019
 6
                                                               **REDACTED**
 7    ..........................

 8

 9                      TRANSCRIPT OF MOTION HEARING
                       CLASS CERTIFICATION - PHASE II
10
                                             BEFORE
11
                     THE HONORABLE DANIEL D. CRABTREE
12                  UNITED STATES DISTRICT COURT JUDGE

13

14    APPEARANCES:

15    For the Class Plaintiffs:

16   Rex Sharp                                            Warren Burns
     Ryan C. Hudson                                       Spencer Cox
17   Rex A. Sharp, PA                                     Burns Charest, LLP
     5301 W. 75th Street                                  900 Jackson Street
18   Prairie Village, KS 66208                            Suite 500
                                                          Dallas, TX 75202
19   Matthew S. Tripolitsiotis
     Duane L. Loft                                        Lynn Sarko
20   Bois Schiller Flexner, LLP                           Gretchen F. Cappio
     575 Lexington Avenue                                 Keller Rohrback
21   New York, NY 10022                                   1201 3rd Avenue
                                                          Suite 3200
22                                                        Seattle, WA 98101

23

24

25


                            Kimberly R. Greiner, RMR, CRR, CRC, RDR
                         U.S. District Court, 500 State Avenue, Kansas City, KS
                                             (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 2 of 155

      17-md-2785     In re: EpiPen               6.12.19          *REDACTED*            2


 1    APPEARANCES (continued):

 2    For Sanofi-Aventis US, LLC Plaintiffs:

 3   Nathaniel D. White
     Weil, Gotshal & Manges, LLP
 4   767 Fifth Avenue
     New York, NY 10153
 5
      For Local 282 Welfare Trust Fund Plaintiffs:
 6
     Brian O. O'Mara - DC
 7   Robbins Geller Rudman & Dowd LLP
     120 East Palmetto Park Road
 8   Suite 500
     Boca Raton, FL 33432
 9
      For the Mylan Defendants:
10
     Adam K. Levin                                      Brian C. Fries
11   Kathryn Wellington                                 Lathrop & Gage, L.C.
     Hogan Lovells US LLP                               2345 Grand Boulevard
12   555 Thirteenth Street, NW                          Suite 2800
     Washington, DC 20004                               Kansas City, MO 64108
13

14    For the King Pharmaceuticals, Inc., Meridian Medical
      Technologies, Inc. and Pfizer Defendants:
15
     Raj Gandesha                                      Joseph M. Rebein
16   White & Case LLP                                  Shook, Hardy & Bacon LLP
     1221 Avenue of the                                2555 Grand Boulevard
17   Americas                                          Kansas City, MO 64108
     New York, NY 10020
18

19

20                                             INDEX

21      Argument by Mr. Burns                                                       4

22      Argument by Mr. Levin                                                      59

23      Argument by Mr. Gandesha                                                  115

24      Argument by Mr. Sharp                                                     130

25


                            Kimberly R. Greiner, RMR, CRR, CRC, RDR
                         U.S. District Court, 500 State Avenue, Kansas City, KS
                                             (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 3 of 155

      17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                  3


 1                   (Court called to order.)

 2                   THE COURT:           We're here in Case

 3    No. 17-md-2785, which is captioned In re:                                   EpiPen

 4    Marketing Sales Practice and Antitrust Litigation.                                   This

 5    hearing, of course, pertains to the consumer putative

 6    class cases.     This is noticed as a class certification

 7    hearing, Phase II of that process on the plaintiffs'

 8    motion for class certification.

 9             So I missed you all.                  I suspect you found ways to

10    occupy yourself.        Let me begin with the same thing we

11    did yesterday, getting the appearances of the people who

12    will be starring in speaking roles today and then

13    trusting you to supplement that with clients -- other

14    things that you think I ought to know.                                Starting on the

15    plaintiffs' side of the room.

16                   MR. BURNS:           Warren Burns with Burns Charest

17    for the plaintiffs, Your Honor.

18                   THE COURT:           Good afternoon, Mr. Burns.

19                   MR. BURNS:           Good afternoon.

20                   MR. SHARP:           Rex Sharp.

21                   THE COURT:           Mr. Sharp.

22                   MR. SARKO:           Lynn Sarko.

23                   THE COURT:           Mr. Sarko, good afternoon.                       Then

24    shifting to the defendants' side of the room.

25                   MR. LEVIN:           Good afternoon, Your Honor.


                            Kimberly R. Greiner, RMR, CRR, CRC, RDR
                         U.S. District Court, 500 State Avenue, Kansas City, KS
                                             (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 4 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                     4


 1    Adam Levin.

 2                   THE COURT:            Good afternoon, Mr. Levin.

 3                   MR. GANDESHA:                Good afternoon, Your Honor,

 4    Raj Gandesha.

 5                   THE COURT:            Good afternoon.                     That's it.

 6             All right.        I briefly referenced the ground rules

 7    that were adopted in Document 14-21.                               It's the 90-minute

 8    per side approach with the plaintiffs having the last

 9    word in this hearing, reserving no more than 20 minutes

10    for the rebuttal presentation.                           We'll use the same

11    scoreboard clock that we used yesterday.                                     I trust that

12    was visible and workable for everyone.

13             All right.        Anything else we ought to take up

14    before we go to the main event?                           Plaintiffs, it's all

15    yours.

16                   MR. BURNS:            Thank you, Your Honor.                        Your

17    Honor, may I approach to bring up some hard copies of

18    our PowerPoint presentation?

19                   THE COURT:            You can.

20                   MR. BURNS:            Thank you.                We couldn't help but

21    spill a little more ink this morning, Your Honor, so I

22    wanted to make sure you could take advantage of that.

23                   THE COURT:            Are there trees surviving in the

24    Midwest after yesterday, but maybe we'll take care of it

25    today.    Please.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 5 of 155

      17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                  5


 1                   MR. BURNS:           Thank you, Your Honor.                    To give

 2    you a sense of how we're going to structure on our side,

 3    Your Honor, I will obviously take the lead here to kick

 4    us off.     Rex Sharp, my co-counsel, will be my relief.                                I

 5    saw him throw a 98-mile-per-hour fast ball earlier

 6    today.     So he's ready, will stay warm.                             But thank you.

 7              Your Honor, I'll say this:                        If you're like me,

 8    your head's probably still spinning a little bit from

 9    yesterday.     I had nightmares of complex statistical

10    formulas.     But more than anything, if the court wanted a

11    battle of the experts, it looks like we've delivered

12    one.     And I think that was well apparent yesterday given

13    the testimony of plaintiffs' experts and Dr. Johnson.

14              But I think in reality, Your Honor, there's an

15    effort made here to make this case a lot more complex

16    than it needs to be or it really is.                              And so part of my

17    effort today, Your Honor, is to try to simplify this and

18    bring us back to basics and hopefully ground us in that

19    way.

20              Listening to Dr. Johnson and defense yesterday, I

21    was kind of thinking we probably had about 15 different

22    classes and they were incredibly fractured and

23    uncertifiable.      But I think in reality, when we get back

24    to those basics, you'll see this is a case where the

25    classes and the class definitions have been well-trodden


                            Kimberly R. Greiner, RMR, CRR, CRC, RDR
                         U.S. District Court, 500 State Avenue, Kansas City, KS
                                             (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 6 of 155

      17-md-2785     In re: EpiPen               6.12.19          *REDACTED*      6


 1    in numerous cases around the country, and it is a case

 2    that should be certified.

 3             So with Your Honor's permission, I'll go to the

 4    next slide and just give you a little sense of a roadmap

 5    for today and the issues that I was planning on

 6    covering.     Did not intend to march through our reply

 7    brief or our original brief but try to hit on some

 8    issues that really came to the fore in the briefing and

 9    yesterday.

10             So to ground us, I would like to begin with a

11    recitation of some of the facts that really underpin

12    this litigation.        There was some suggestion in the

13    defendants' papers that we really haven't -- haven't

14    discovered anything new, that we were relying simply on

15    the allegations and on our complaint, and that's simply

16    not the case.      This is a case obviously that's been

17    hard-fought and well-discovered, and I think that will

18    come through.

19             Next I intend to cover the collateral source rule

20    because I think it is -- it's certainly something that's

21    front and center in the court's resolution of that

22    argument, may impact some of the other issues that have

23    come -- come to fore, then move on to common impacts,

24    ascertainability, typicality, the allegation of some

25    type of intraclass conflict, which there isn't, and wrap


                            Kimberly R. Greiner, RMR, CRR, CRC, RDR
                         U.S. District Court, 500 State Avenue, Kansas City, KS
                                             (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 7 of 155

      17-md-2785     In re: EpiPen               6.12.19          *REDACTED*      7


 1    up with a suggestion to this court that the classes

 2    should be certified and deal with any remaining

 3    questions that have come up yesterday.

 4             So, Your Honor, I would like to start with a clip

 5    of the chairman of Mylan's board that was recorded in

 6    2015 in California at USC Marshall's MBA school, and I

 7    think it frames many of the issues that are present in

 8    this case.     I think it frames Mylan's approach and its

 9    desire to run from the facts and to put an alternate

10    reality in front of the court and in front of the public

11    and in front of our legislators and regulators.

12             So, Jason, if you don't mind, kick that off.

13                   (Playing video clip of Robert Coury speech.)

14                   MR. BURNS:           Speed that up, Your Honor.

15                   (Resume playing video clip of Robert Coury

16    speech.)

17                   MR. BURNS:           So, Your Honor, this is the

18    story that Mylan likes to tell, that it's an innovative

19    company that's come in, their focus, being largely a

20    generic company, is on providing low-cost medicines to

21    consumers.

22             The reality in this particular case is far

23    different.     It's far different for this particular

24    device, the EpiPen, which is something of a novelty for

25    Mylan, and I think it realized it once it acquired the


                            Kimberly R. Greiner, RMR, CRR, CRC, RDR
                         U.S. District Court, 500 State Avenue, Kansas City, KS
                                             (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 8 of 155

      17-md-2785     In re: EpiPen               6.12.19          *REDACTED*      8


 1    exclusive rights to market and distribute this product.

 2              It's a -- it's a novelty in the sense that,

 3    unlike the vast majority of Mylan's generic drugs,

 4    EpiPen is a branded device.                    And they were taking

 5    advantage of what in essence was a monopoly held by both

 6    the marketer and manufacturer in this case.

 7              And what we know is that at the time that Mylan

 8    comes into this position as the exclusive marketer, the

 9    EpiPen had been around for 30 years and not much had

10    changed during that period, not much in its design, not

11    much in the delivery of the drug, epinephrine that's

12    within it, and certainly not in terms of the costs that

13    it takes to actually produce this device.

14              And there's evidence in this case that those

15    costs per pen are far below $10 and have remained fairly

16    constant over time.           It's not the type of device that's

17    subject to wild fluctuations in terms of its material

18    costs.

19              And as I said, when Mylan stepped into the role

20    of marketer and distributor, that was around the

21    mid-2000s.     A couple years later, Pfizer steps in

22    through an acquisition into its role as the exclusive

23    manufacturer of the device.                    But from that point on, the

24    two companies are locked together in a dance with this

25    device.


                            Kimberly R. Greiner, RMR, CRR, CRC, RDR
                         U.S. District Court, 500 State Avenue, Kansas City, KS
                                             (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 9 of 155

      17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                     9


 1             And it's important to understand that it's not

 2    simply a contract.          These are companies that share a lot

 3    of information about the marketing.                             They share a lot of

 4    the information about the distribution of the drug.

 5    They served on a Joint Commercial Committee together.

 6    And Pfizer, even though it -- it has taken the position

 7    that, you know, many of the -- of the decisions we

 8    complained of were Mylan's decisions, in reality Pfizer

 9    is there every step of the way.

10             So, Your Honor, turning to our next slide, and

11    this takes us to about the end of 2010, some years after

12    Mylan has stepped into the picture, and a new employee

13    comes into Mylan towards the end of 2010.                                   You'll see

14    there was an e-mail and a project deck attached to it

15    that's dated November 24th of 2010.

16             And this employee, Mr. Foster, has the idea that

17    Mylan can take great advantage of what -- of the gold

18    mine that's sitting in front of them, and that gold mine

19    is the EpiPen.      And so he posits that with a simple

20    change in the way the drug is distributed and marketed.

21             And up until that time the EpiPen had been

22    distributed in both single and two-pack products.                                   So a

23    consumer who went to a pharmacy could choose between a

24    single EpiPen or a two-pack product, a prescribing

25    physician could do the same.                     And obviously there was


                            Kimberly R. Greiner, RMR, CRR, CRC, RDR
                         U.S. District Court, 500 State Avenue, Kansas City, KS
                                             (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 10 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*             10


  1   choice in the market.

  2             So this new employee at Mylan comes up with the

  3   idea and says, hey, we don't have to do it that way.

  4   Why don't we look at moving to a distribution system

  5   where we market this only in a two-pack form.

  6   Tellingly, at this point in late 2010, when justifying

  7   the suggestion to his superiors, he posits the question:

  8   Eliminate the single EpiPen?                      Why?

  9             And the answer, Your Honor, is telling.                            It's not

 10   medical necessity.           It's not that they've heard from a

 11   supervising board of doctors and this is a

 12   recommendation of -- of, you know, esteemed

 13   professionals, no.           There are two reasons given.                     One

 14   relates to revenue and one relates to the competitive

 15   position of the company itself.                          Not a word about

 16   medical necessity, not a word about the consumers who

 17   are going to use this device.

 18             Now, flash forward into the spring of 2011.

 19   Marching up until that August of 2011 date we've become

 20   familiar with, I'm sure the court's seen in the

 21   briefing, Mylan recognizes that it has to come up with a

 22   better reason for eliminating a single-pack EpiPen than

 23   it's going to make them more money.                              Realizes there will

 24   be pushback on that, realizes that can't be the only

 25   reason.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 11 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*              11


  1            And so they -- they latch on to -- and you will

  2   see this in their internal communications -- they latch

  3   on to some recommendations from the NIAID that recommend

  4   in certain circumstances that people with allergies

  5   carry two EpiPen devices, two epinephrine auto-injector

  6   devices.     And this becomes a rationale that they start

  7   clinging to and incorporating into all their materials.

  8            But I think it's telling, Your Honor, that their

  9   own commercial partner, which is Pfizer -- we're on

 10   page 7 now, Your Honor -- has serious questions about

 11   the strategy that Mylan is developing.                                 And you see

 12   these questions start to arise in the Pfizer documents.

 13            And I've quoted one here where, when presented

 14   with this justification and almost myopic focus on the

 15   NIAID guidelines and another set of guidelines, Pfizer

 16   begins to question whether that is the real

 17   justification in this case.                     And you'll see that quote

 18   on this document, which I won't quote directly for you,

 19   but you'll see that Pfizer was having these concerns.

 20            Now, as the court's aware, we have alleged what

 21   is an overarching conspiracy among Pfizer and Mylan to

 22   perpetuate a pricing scheme that would allow them to

 23   reap unlawful products under both the RICO statute and

 24   under antitrust laws and various guises.

 25            And so part and parcel of those allegations are


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 12 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*      12


  1   certainly this foundational lie, this foundational lie

  2   that there is, you know, a third party that's dictating

  3   this movement.        But there were other elements of the

  4   scheme.     The court's certainly aware of those from our

  5   papers.

  6             I wanted to touch on a couple of them briefly.

  7   One of the things that the defendants take aim at in

  8   their papers is that they say, look, despite, you know,

  9   hundreds of thousands of hours and documents and

 10   numerous depositions, we just don't have a lot of

 11   evidence yet and we haven't put that before the court.

 12   And, of course, Your Honor, we're at class

 13   certification, not summary judgment, but we haven't had

 14   the opportunity to put that evidence before the court.

 15   But I think it's telling that what we have obtained

 16   fully supports these allegations.

 17             Now, moving on to Slide No. 8, I'll touch on

 18   another element of the pricing scheme that we've

 19   alleged, and that is that Mylan used its position and

 20   Pfizer's position as patent owners to try to exclude

 21   competition and to manipulate settlements and enter into

 22   unlawful settlements that tended to keep out generic

 23   competition to the EpiPen.

 24             Now, why?      Why the -- why would Mylan want to do

 25   this?     There's plenty of evidence out there, you saw


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 13 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*              13


  1   this yesterday when our experts were speaking, that

  2   Mylan knows what the effect of generic entry will be.

  3   And you will recall there was testimony yesterday that,

  4   you know, you have a drop-off leading to a -- to an

  5   erosion of up to 95 percent of the market share of the

  6   branded drug after the entry of generic competition.

  7            And so what we see in this case is Mylan and

  8   Pfizer working together to enter these unlawful

  9   contracts with their erstwhile competitors and try to

 10   delay that and push that process off.

 11            And the one we pointed to in our complaint, the

 12   discovery is beginning to bear out in those allegations,

 13   is what in essence was a swap, what we've alleged was an

 14   unlawful swap concerning two drugs and between Mylan and

 15   Pfizer on the one hand and Teva on the other.                                Those

 16   drugs involved were the EpiPen -- the device involved is

 17   the EpiPen as well as Nuvigil on Teva's side.                                And

 18   defendants, of course, have denied this and they have,

 19   you know, repeated their assertions that there's no

 20   "there" there with respect to this allegation, but it's

 21   telling.

 22            And I think the court should realize it's not

 23   just us talking.         When you look at the documents the

 24   defendants were producing at the time around those

 25   settlements, one of the requirements of the law was


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 14 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*      14


  1   that, after seeing so much settlement abuse in the drug

  2   space, companies were required to submit their

  3   settlements for review by the DOJ and the FTC.

  4             Mylan and Pfizer did this with respect to the

  5   Nuvigil and Teva settlements.

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17             Now, Your Honor has heard through our experts

 18   about the substance behind our allegation with respect

 19   to its efforts to keep out branded competition and

 20   foreclosure competition through kickbacks to the PBM.

 21   We, again, think those were largely successful and

 22   impact -- impacted Auvi-Q's ability to come on the

 23   market.

 24             But the sum of all this activity, which you'll

 25   see in Slide No. 9, is just a remarkable trend in the


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 15 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  15


  1   price of the EpiPen beginning again back in the 2000s

  2   after Mylan comes in and takes over the marketing and

  3   distributing piece.            We see what turns up to be, as

  4   you'll see in that middle column, EpiPen prices increase

  5   at a compound annual growth rate of approximately

  6   25 percent.      There's no parallel.                        I think, in fact, you

  7   heard that from Dr. Rosenthal yesterday.                                     There's really

  8   no parallel in the industry for this type of activity.

  9            Again, we're talking about a drug whose materials

 10   costs haven't changed, that's easy to manufacture and

 11   cheap to manufacture.              And yesterday we see what ends up

 12   being a six-fold increase in its price from the

 13   mid-2000s on up to 2016.                  And particularly when you

 14   focus on that trend from August 2011 on up to 2016,

 15   you'll see that the price increases just compound and

 16   become larger and larger and the slope of that trend

 17   becomes steeper and steeper.

 18            Now, also telling in this particular graph, and I

 19   know you heard Dr. Rosenthal speak of this yesterday, so

 20   we often terms -- we often tend to use the shorthand of

 21   the WAC price to -- referring to pricing in this

 22   industry.     But I think it's very important for the court

 23   to understand that Dr. Rosenthal, doing her own work and

 24   her own calculations in this case, was able to

 25   demonstrate a direct correlation between WAC and other


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 16 of 155

      17-md-2785      In re: EpiPen               6.12.19          *REDACTED*                   16


  1   prices that are charged for these drugs.                                     And that's

  2   true when you roll in rebates, that's true when you roll

  3   in individual negotiations.

  4            And I can tell you from personal experience

  5   having represented a wholesaler before that this price

  6   matters.     It's the industry standard.                             It is what drives

  7   price in this market.

  8            Another thing I wanted to stress to the court is

  9   that from the beginning -- and I think this is -- this

 10   flows through their conduct during the class period, it

 11   flows through to their approach to this litigation and

 12   the claims that have been brought against it -- how did

 13   Mylan get away with this?                   What was their thinking

 14   behind it?       I think what we hear over and over from

 15   Mylan and from Pfizer is that this is a victimless

 16   crime.     It's victimless because they thought that it

 17   would, in their words, fly under the radar.

 18            Why?     There are a number of factors at play in

 19   this particular industry.                   Obviously we know that most

 20   individual consumers have insurance so they don't

 21   actually pay the full cost of a drug when they go to the

 22   pharmacy.       Only cash payors tend to see that burden or

 23   some form of that burden.

 24            We know that a device like the EpiPen is included

 25   in a formulary that includes thousands of drugs and


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 17 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                   17


  1   thousands of devices bundled together in a complex web

  2   of transactions that are difficult to decipher.                                    They're

  3   difficult to decipher all the way down the chain,

  4   primarily from the PBM through the third-party payor on

  5   to the consumer.

  6            And as you'll see in this document, and this

  7   document in itself is very telling, this is a document

  8   that -- that Mylan produced actually to give to Pfizer

  9   to discuss the switch to the two-pack and why they

 10   should go ahead with it, included a slide that gave the

 11   reasons away.      And the gist of that slide, again not

 12   quoting it directly, is that Mylan's view was that this

 13   would escape attention because no one would be paying

 14   attention, in that complex web of thousands of drugs, to

 15   the individual price of the EpiPen.

 16            What we also know from public statements of

 17   people like Mr. Coury, public statements of Mylan's CEO

 18   Ms. Bresch, is that Mylan was willing to say just about

 19   anything to avoid scrutiny on this issue.                                    Ms. Bresch

 20   testified before Congress, got up in front of our

 21   legislature and told Congress that, look, Mylan was

 22   really only making about $50 in profit per pen and a

 23   hundred dollars per two-pack.

 24            In reality Mylan had to come back days later and

 25   file a corrective statement with the SEC to clarify that


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 18 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                    18


  1   these numbers weren't exactly accurate.                                  They weren't

  2   accurate because Ms. Bresch had baked into this

  3   calculation a 37.5 percent tax rate that Mylan never

  4   pays on EpiPen or any other drug.

  5            I think it's also important to point out in this

  6   particular picture to the court that despite all the --

  7   all the dialogue and discourse on the WAC price, when

  8   Mylan went before Congress and tried to describe how it

  9   prices its product, the top line that Ms. Bresch used on

 10   her slide was the WAC price for the EpiPen product.

 11   Again, Your Honor, a 600-fold increase in the price of

 12   EpiPen over a period of roughly a decade.

 13            This impacted my clients.                         It impacted consumers.

 14   It impacted third-party payors.                          And I know, and we will

 15   return to this today because a lot of the disagreements

 16   between the parties boil down to this, was there actual

 17   impact in a legal sense to the consumers and the

 18   third-party payors as a result of this activity?                                     And

 19   the short answer, Your Honor, is yes, absolutely.

 20            Now, we heard, and I will drill down on this in

 21   detail in just a few minutes, that there was a certain

 22   group of consumers with respect to this two-pack switch

 23   that Mylan says weren't impacted at all.                                     And they'd

 24   like to say that our experts, you know, are unable to

 25   figure out damages for them, unable to figure out a


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 19 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*      19


  1   methodology that demonstrates their impact -- or that

  2   common impact on that group.                      Again, we'll return to

  3   this.

  4            But as a practical measure, everyone in the

  5   class, including that sub-subgroup -- I hesitate to use

  6   that term -- but including that group of consumers,

  7   including the third-party payors, everyone in the class

  8   was impacted by this behavior because they lost the

  9   choice that they were previously able to make between

 10   buying a single-pack and buying a two-pack.

 11            Now, it seems rather simplistic, but I think what

 12   you heard Professor Rosenthal testify to today -- and

 13   this is in our papers and in our reply brief in

 14   particular -- is that that loss of choice is not just --

 15   it's not just words.             It's actually an economic concept

 16   that has meaning.          Choice has meaning in economics.

 17   Each one of our consumers, each one of the third-party

 18   payors was impacted by that loss.

 19            And I think you'll also see, and we'll detail --

 20   and I'll detail shortly, is that the methodologies that

 21   our economists and experts were to utilize and develop

 22   certainly demonstrate common impact across the board.

 23            So with that, Your Honor, I will get into what I

 24   think are the heart of the disputed matters in this

 25   case.    And, as I said, I'm not going to march sort of


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 20 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  20


  1   mechanically down through our brief.                               And I have a

  2   sneaking suspicion that Your Honor probably knows more

  3   about Rule 23 than I probably ever will.                                     But not -- in

  4   this particular case not every element of Rule 23 is in

  5   dispute, nor I think in reality is the approach that

  6   each side says must be taken with respect to satisfying

  7   those requirements.

  8            So certainly this court must engage in a rigorous

  9   analysis.     That's not a burden of proof issue but it is

 10   reality.     That under Supreme Court and Tenth Circuit

 11   precedent, this court has to take a careful look at all

 12   the factors in Rule 23.                 I think in this case numerosity

 13   is undisputed, so no one's going to spend any time on

 14   that.

 15                  THE COURT:            That's one down.

 16                  MR. BURNS:            There you go.

 17            We do have arguments on typicality.                                   We'll get to

 18   those later.      I think those are pretty easily

 19   dispatched.

 20            In terms of the commonality of the facts that are

 21   present in this case, they apply across the board, and I

 22   think that commonality of those facts just can't be

 23   challenged here.

 24            And adequacy, to the extent it's tied in with the

 25   typicality argument, is again one that we'll deal with.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 21 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*           21


  1            So that we're left with Rule 23(b)(3) for all but

  2   our injunctive class.              And I think at the end of the day

  3   the court will appreciate, with respect to predominance

  4   of the issues that are facing this class, there are no

  5   individualized issues that should defeat certification.

  6   And, in fact, the class action in this case is superior

  7   to any other method of adjudicating.

  8            So turning to the first real heavy issue that I

  9   think this court certainly has to grapple with and that

 10   the parties are grappling with is that we believe, and

 11   we think the law supports us firmly, that the collateral

 12   source rule should be applied in this case.

 13            I think many of us are familiar from it -- or are

 14   familiar with the collateral source rule at least in

 15   other contexts, but it is has not been fully explored in

 16   either the RICO or antitrust space.                              But on balance, the

 17   courts that have explored it tend to come out in our

 18   favor, particularly on an issue like that present in

 19   this case.

 20            Now, the first argument that defendants have

 21   raised is whether the plaintiffs have waived this

 22   argument.     And obviously this is an argument that we

 23   first fully briefed in the reply brief and there's no

 24   doubt about that.          But --

 25                  THE COURT:            It sounds like they get to file


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 22 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*             22


  1   their surreply.

  2                  MR. BURNS:            What's that, Your Honor?

  3                  THE COURT:            It sounds like they get to file

  4   their surreply.

  5                  MR. BURNS:            And you'll notice we didn't

  6   oppose that, Your Honor, and we filed a brief

  7   sur-surreply, I guess is the proper term.

  8                  THE COURT:            I missed that.                    I'm sorry.

  9                  MR. BURNS:            Only because we wanted to

 10   preserve the final word.                  In essence we didn't oppose

 11   their surreply, and understand that they have filed it.

 12   I'll deal with the arguments that they've raised there.

 13   But that's essentially the point:                            We raised this in

 14   response to their arguments and they have an opportunity

 15   to brief it and move forward with it.

 16            So turning to the collateral source rule, why

 17   does it matter in this case?                      I mean, in essence in this

 18   case the defendants are making arguments that certain of

 19   our plaintiffs, primarily our consumers, should not be

 20   able to proceed as a class and realistically recover for

 21   their injuries because they made the decision,

 22   oftentimes along with their employers, to obtain

 23   insurance, health insurance.                      And this is a classic

 24   example where the collateral source rule should come to

 25   bear.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 23 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  23


  1            Historically and in -- and in general, as I put

  2   up here -- and this comes from Friedland, which is

  3   actually one of the cases the defendants cite in their

  4   brief, the only one coming out of the Tenth Circuit.

  5   The collateral source rule historically was designed to

  6   prevent the defendant from receiving credit for the

  7   compensation that had previously been provided to the

  8   plaintiff for the same injury.

  9            And there are a host of public policy reasons

 10   that come into -- come into play in this application.

 11   First, of course, is the idea that if anyone's going to

 12   benefit from a reasonable choice to obtain insurance, it

 13   should be the plaintiff who is seeking to recover for

 14   injuries he's suffered at the hands of a wrongdoer.

 15            So as Friedland points out, and this is the

 16   reason why Friedland actually comes out against the

 17   implication of the collateral source rule in that case,

 18   is that it's primarily an equitable tool that's used to

 19   make sure that the person who committed the tort,

 20   committed the wrong does not benefit from the other

 21   parties' decision to obtain the insurance.

 22            Second, of course, public policy argument, and

 23   one that makes sense in this case, is that we want to

 24   encourage people to go out and obtain health insurance,

 25   be they individuals, be they employees.                                  We don't want


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 24 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                     24


  1   to force on them what is in essence an injustice when

  2   they come to sue for injuries that have been caused to

  3   them by others; to essentially just bear it because they

  4   made the good decision to obtain insurance.

  5            And the effect of not using it in this particular

  6   case, at least if you accept the defendants' arguments,

  7   is that in similar pharmaceutical cases defendants would

  8   get a free ride with respect to harm that they've caused

  9   to individuals unless the collateral source rule is

 10   invoked.

 11            So on balance, given the policy considerations,

 12   we think the collateral source rule should apply in this

 13   case and that the court should essentially follow the

 14   lead of the Norvir case, which came out of the Northern

 15   District of California, and I briefly summarized that

 16   here, Your Honor.          Importantly, Norvir is an antitrust

 17   case.    And we've cited both RICO and antitrust cases in

 18   our papers.

 19            The issue arose at class certification.                                   The

 20   court surveyed the law, much as we have, in finding

 21   cases that dealt with the issue.                          And considering all

 22   these policy applications decided that it should apply

 23   the collateral source rule in that case.                                     And here the

 24   issue was whether the plaintiffs who had paid flat

 25   co-pays for the drugs in question should be permitted to


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 25 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*       25


  1   participate in the class, and the court said

  2   unequivocally that they should.                          And the collateral

  3   source rule barred the defendants' -- the defendants'

  4   arguments they weren't harmed and shouldn't be included

  5   in the case.

  6             And I think importantly, because there is another

  7   case which is called K-Dur and we cited in our papers,

  8   Your Honor, and the defendant cited it in theirs, I

  9   think the important distinction here is both cases

 10   purport to take a hard look at -- at the field and see

 11   how other courts have dealt with this issue.

 12             I think that once -- once Your Honor sort of digs

 13   into K-Dur, you'll see some of the assumptions the court

 14   there made, it was a special master's decision, really

 15   don't match the reality of the cases it was reviewing.

 16             So certainly there are cases out there that

 17   really just raise the issue and don't dig into it very

 18   deeply, but there are others like Goda versus Abbott

 19   Labs, which is a D.C. Superior Court case that actually

 20   do.   Norvir is another.                And I think you will find that

 21   K-Dur gives pretty short shrift to the actual analysis

 22   and states some of the holdings, particularly in Goda.

 23   So we would urge Your Honor to take a hard look at

 24   Norvir.     We think it's directly on point and the

 25   collateral source rule in this case should be applied.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 26 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                 26


  1            So with that in mind, Your Honor, we come to a

  2   question of what's in and what's out of the classes at

  3   this point.      And as Your Honor knows, we have alleged

  4   both RICO, antitrust, consumer protection statutes,

  5   unjust enrichment and injunctive relief class.                                  I'm

  6   focusing here on RICO and antitrust because I think

  7   that's where the interplay of the collateral source rule

  8   is most easily seen.

  9            I'll touch on some of those other classes as we

 10   get further along.           But in this particular case, in our

 11   opening papers, we essentially argue that there should

 12   be certain exclusions from the class and one of those

 13   was for single flat pay-co [sic] consumers.                                  It's our

 14   belief and our view that if the collateral source rule

 15   is applied, then the flat pay-co consumer -- excuse me,

 16   Your Honor, then the flat co-pay consumers -- it's

 17   actually harder to get out of my mouth than I thought it

 18   would be -- should not be excluded from the plan -- or

 19   from the class definition.                    And that is, in fact, how

 20   Norvir treated that group.

 21            And so that leaves us, Your Honor, with two

 22   principal conclusions.

 23            One, fully insured health plans:                                They're a

 24   unique -- somewhat unique structure or entity within the

 25   system, and we think those should still be excluded from


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 27 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*               27


  1   the class because they are not like self-insured plans

  2   or other plans that fall into the third-party bucket.

  3   And we think also PBMs should be excluded.

  4            This is not an expressing exclusion in our

  5   papers, but it was certainly our intention, and I think

  6   the class definitions captured -- capture this.                                This is

  7   one of the issues defendants have raised, and I can

  8   touch on that a little bit later, Your Honor.                                But as

  9   you'll see in the class definition, what we had intended

 10   to really capture on the third-party payor side were

 11   entities that were actually paying some of -- some or

 12   all of the bill for the consumers.

 13                  THE COURT:            So what do you do with the

 14   sophisticated people at the top of the food chain on --

 15   I guess, third-party payors who in effect run their own

 16   PBMs?

 17                  MR. BURNS:            Sure.          Well, Your Honor, it's

 18   actually a remarkably small issue, notwithstanding the

 19   ink that's been spilled on both sides about it.

 20            So I'm aware of two that jump to mind.                              Humana is

 21   one, CVS is another, that have separate entities that

 22   fill the PBM role.

 23                  THE COURT:            They're captive entities of --

 24   am I right about that?

 25                  MR. BURNS:            Well, they're separate legal


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 28 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*              28


  1   entities as we understand it, Your Honor, separate

  2   management, separate boards, separate governance.                               And I

  3   think in essence they should still be excluded from the

  4   class.     There's no reason they should not.

  5             And the reason is that:                        One, it's a small

  6   problem.     There are only a couple of these -- these

  7   entities.     But we -- our allegations, obviously in what

  8   we've seen in discovery, lead those PBMs to have a

  9   different relationship even within those environments

 10   where they're a part of --

 11                  THE COURT:            You lost me.                  Those -- you're

 12   talking about now CVS and -- what was the other one --

 13   Humana?     They should be excluded?

 14                  MR. BURNS:            Their PBMs should be.

 15                  THE COURT:            They should be but third-party

 16   payors should not?

 17                  MR. BURNS:            Right.              Third-party payors

 18   should not.

 19                  THE COURT:            Can I ask you about another

 20   aspect of the class definition?                           This shows up I think

 21   in all of the proposed definitions.                              It bothers me, just

 22   to be blunt about it.              It's the way they ended "until

 23   the effects of the defendants' unlawful conduct ceases."

 24                  MR. BURNS:            Right.

 25                  THE COURT:            I don't know when that is even


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 29 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*            29


  1   if you win.

  2                  MR. BURNS:            It's a fair question, Your

  3   Honor, and unfortunately just to be direct with you --

  4                  THE COURT:            I was with you.

  5                  MR. BURNS:            Fair enough.                  It may vary a bit

  6   between some of our damage theories in essence and

  7   here's why.

  8            Two-pack is still being sold exclusively as a

  9   two-pack.     And so we argue, and I think it's right, that

 10   with respect to those two-pack damages that we're --

 11   we're focusing on, the class is continuing and, you

 12   know, until that changes, you're still having the same

 13   injury and the same effect.

 14            Where it becomes problematic, and there's no

 15   escaping that, is with respect to generic entry because

 16   we now have a generic that has entered into the market,

 17   and that was Teva which entered the market earlier this

 18   year.

 19            So I think if there's a narrowing of the class,

 20   it would probably be with respect to the generic entry

 21   class.    But on the two-pack side, class definition would

 22   still continue.

 23            Now, the other way to deal with that obviously,

 24   Your Honor, is to -- which Your Honor may be thinking

 25   about, is to put a hard end date, be that at the time of


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 30 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*         30


  1   trial or the time of certification, that will create --

  2   on the one hand it's simple and clean and it's one way

  3   to do it because it caps it and becomes easy to

  4   conceptualize and to deal with.                          I think it will create

  5   some uncertainties in that instance for both the parties

  6   in actions that occur afterwards.                            So that's how I view

  7   it.

  8            So, Your Honor, I laid out -- and I think that

  9   issues cuts across, as does the issue of the single flat

 10   co-pay consumers, as I said, with respect to the RICO

 11   and state antitrust classes, and I've included those

 12   slides with the definitions for you.

 13            Now, I'd like to move on to common impact, Your

 14   Honor, which the court, especially when it -- when it

 15   heard from both sets of experts yesterday, obviously

 16   this is an area where there is a lot of dispute and I

 17   think we want to be careful as we address these issues.

 18            So I think the first place to start is obviously

 19   the law that governs in this particular case, which is

 20   not Asacol, it's the standard that was expressed in

 21   Syngenta and I think is consistent with Tenth Circuit

 22   law.    And what we're really fighting about is whether

 23   the class has been defined so broadly as -- as to

 24   include a great number of members who couldn't have been

 25   harmed by the defendants' action.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 31 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                   31


  1                  THE COURT:            Yeah, I was going to ask you

  2   specifically what you just mentioned.                                I know what

  3   Judge Lungstrum said in the Syngenta case.                                   The places

  4   he goes for support of that conclusion don't say Tenth

  5   Circuit.

  6                  MR. BURNS:            Yep, Seventh Circuit cases, Your

  7   Honor.

  8                  THE COURT:            I just want to know.                     If this an

  9   open question, sir, that's fine.

 10                  MR. BURNS:            I think it is, Your Honor.                      I

 11   think that Judge Lungstrum, looking at those cases,

 12   obviously he was encouraged in Syngenta to adopt a much

 13   harder standard and did not want to go that far and

 14   thought the Seventh Circuit probably had it right when

 15   it took a more refined and nuanced approach to this

 16   particular issue, and we'll argue the same.

 17            The problem is, Your Honor, I don't think there

 18   is -- and even in the cases that are much more

 19   stringent, if you will, there's no magic number in any

 20   particular case.

 21                  THE COURT:            Well, there is for some

 22   circuits.     If you don't have standing, you're out.

 23                  MR. BURNS:            That's right.                   That's right.

 24                  THE COURT:            Right?

 25                  MR. BURNS:            That's right.                   Well, I mean, but


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 32 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                32


  1   whether you call it a "great number of members," you

  2   know, trying to put a percentage on it I think is

  3   problematic.

  4            But, you know, we have long-standing law from the

  5   Supreme Court on down through the circuits and district

  6   courts establishing that, look, if there are some

  7   uninjured members of the class, that shouldn't defeat

  8   class certification as a whole.                          So I think to take it

  9   to the extreme goes too far.

 10            At the same time, and I think this is the balance

 11   Judge Lungstrum was trying to strike, is you obviously

 12   don't want a class where, as he says, a great number or

 13   very, very significant percentage of the class

 14   objectively looks to be uninjured by the activity.

 15            So striking that balance I think is something

 16   that has to be done on a case-by-case basis.                                 I think

 17   that in actuality in this case, when we drill down on

 18   the particular issue, it's one that's not as complicated

 19   as -- as is made out, and I think that's true for at

 20   least two reasons, Your Honor.

 21            So, first of all, as -- as you'll see in sort of

 22   setting the stage, we aren't blind to this issue on the

 23   plaintiffs' side and nor do we want to define the class

 24   so broadly that we create problems for the court or, you

 25   know, if the -- if the decision is ultimately appealed.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 33 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*            33


  1            So it's something that we are sensitive to and

  2   want to make sure we get right, and that's why we asked

  3   our experts to take a very hard look at this issue and

  4   come back to us and tell us is there a different way to

  5   look at this?      Is there a way to drill down more

  6   significantly to see if we have something that

  7   approaches, you know, that great number issue?                               However

  8   you want to phrase that.

  9            And this is what you heard about yesterday from

 10   Dr. Rosenthal when she did this probabilistic analysis

 11   to determine, you know, how does the picture really

 12   look.    And as Dr. Rosenthal told you yesterday with

 13   respect to third-party payors, there's over a 99 percent

 14   probability that those third-party payors are injured

 15   across the different damage theories that have been

 16   expressed in the class.

 17            Now, with respect to the consumers, Dr. Rosenthal

 18   reached a conclusion that consumers who purchased past

 19   the date of generic entry would have been -- or that

 20   there would have been about a 95 percent probability

 21   that those consumers were -- suffered common impact and

 22   injury in those cases.

 23            And I'm going to drill down on that particular

 24   issue for you, this sort of post generic entry issue.

 25                  THE COURT:            That would be great.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 34 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  34


  1                  MR. BURNS:            Okay.          Good.

  2            But I do just want to -- want to note that, as we

  3   do in our papers, that in Celexa and Lexapro, the First

  4   Circuit seems to -- and the First Circuit is obviously

  5   one of the circuits that takes a different view from --

  6   from Judge Lungstrum.              But the First Circuit in that

  7   case, in Celexa, seems to accept that -- this type of

  8   probabilistic measure, the same one that Dr. Rosenthal

  9   did.    And she told you about this particular case is one

 10   that could satisfy plaintiffs' burden.

 11            So I'll get back to that in a second, but I

 12   thought it might be useful to put this graph up on the

 13   -- or this slide up on the screen for you.                                     So this was

 14   taken from Professor Rosenthal's report.                                     I modified it

 15   a bit, put a big yellow circle or egg in the middle of

 16   it.    But when it comes down to this dispute that we're

 17   having with the defendants as to common impact and

 18   injury amongst the consumers, what we're really talking

 19   about is that yellow egg.

 20            And it's bounded on two sides, one by the August

 21   24th, 2011 date, which is the switch to the two-pack,

 22   and on the other side by the Sanofi launch actually.

 23   And the reason that is is because obviously those

 24   consumers cut across both the RICO and antitrust claims.

 25   The Sanofi foreclosure claim is part of both as well.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 35 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  35


  1            But there is this period in between those two

  2   dates where defendants have argued that there's no way

  3   to tell who's injured or who's suffered common impact

  4   during that period amongst the consumers.                                    A host of

  5   reasons why, all of which I think sort of fall apart

  6   when you dig into them a little.

  7            But the basis of it is this:                            What the defendants

  8   like to argue is that if you purchased a two-pack before

  9   August of 2011, then you don't have any damages because

 10   you were a two-pack purchaser.                           And so when we switched

 11   to the two-pack, you haven't suffered any type of

 12   injury; our actions haven't impacted you at all.                                    Okay.

 13            And so they like to say that there is some small

 14   percentage of individuals that they say we can't figure

 15   out who were single purchasers before August of 2011 who

 16   arguably could have been impacted post that period.

 17            Now, I'm using the term "impacted" specifically

 18   here because I think there's a lot of confusion we get

 19   into, particularly with Dr. Johnson's opinions, which

 20   seem to conflate impact and damages in this context.

 21            But really at class certification what we're

 22   talking about in this particular area is impact.                                    And I

 23   think that holistically, as we look at the RICO class,

 24   there are a couple answers why these particular

 25   consumers are -- should and probably are within the


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 36 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*      36


  1   class.

  2             The first is that, I mentioned it a little bit

  3   before, we'll get into it as well in just a moment,

  4   there is this economic concept that's been recognized by

  5   certain courts and discussed of the loss of choice.

  6   Now, what damages look like for that particular group

  7   down the road is a separate question.

  8             But with respect to common impact of what the

  9   defendants' alleged activities resulted in for that

 10   group, there's common impact because they have lost that

 11   opportunity to choose between the two-pack and the

 12   single-pack.

 13             And in reality, Your Honor, and we have probably

 14   fallen into this trap a little bit ourselves, is that

 15   the dichotomy between a two-pack purchaser and

 16   single-pack purchaser is probably a little bit too

 17   narrow.     Because in reality you could have two-pack

 18   purchasers who have purchased six EpiPens already who go

 19   to the pharmacy one day and say, you know what, I need

 20   one more, all right, for whatever reason.

 21             You can also have single-pack purchasers who just

 22   want to purchase another single pen.

 23             You could also -- and here's, you know, the

 24   principal choice issue:                 What if you have a two-pack

 25   purchaser who has gone out, purchased a two-pack of


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 37 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                     37


  1   EpiPens but uses one, doesn't use them both, and just

  2   wants to come up to the two level because they want to

  3   keep that two-pack of EpiPens with them?                                     They've been

  4   denied the ability to go out and purchase a single

  5   EpiPen themselves.

  6            So that finite distinction between two-pack and

  7   one -- and single purchasers is not as fine as it

  8   probably should -- or as it seems.                             But the overarching

  9   point here is that wherever you fall in those

 10   categories, you no longer have a choice to purchase a

 11   single-pack post August of 2011.                          From an economics

 12   perspective, as we heard Dr. Rosenthal testify

 13   yesterday, that is an injury.

 14            And turning to our next slide, Your Honor, I

 15   direct you to this Blue Shield Virginia case.                                     We also

 16   cited a Law Review article in our reply brief.                                     But

 17   these cases kind of hit on this particular issue.                                        And,

 18   yes, you'll see from this quote, "Energy conversion

 19   points us to case law saying that a reduction in

 20   consumer choice can show anti-competitive harm."                                     This

 21   was an antitrust case.

 22            And that's essentially our argument in legal

 23   terms is that, once you remove that choice, those

 24   individuals, whether they be in the yellow egg or not,

 25   have still suffered common impact.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 38 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  38


  1            Now, separately within our -- within our RICO

  2   class, and we'll spend some time on this later,

  3   obviously we have given the court alternative damage

  4   numbers or methodologies that we could pursue under our

  5   RICO theory of liability.

  6            But the court will recall that there's an

  7   overarching RICO theory in this case which I refer to as

  8   the RICO pricing scheme, and I think that's a term the

  9   court used in the motion -- in its order on the motion

 10   to dismiss.      I think Dr. Rosenthal at times has referred

 11   to it as the alternative RICO damages.

 12            But in reality, it's a measure of the damage from

 13   RICO that spreads from August of 2011 until that end

 14   date that doesn't have quite the definition that your

 15   court -- that Your Honor had mentioned.

 16            But the yellow egg consumers within that period

 17   who have purchased within that period are still part of

 18   our RICO class.        And under that theory of damages, they

 19   have overpaid for the EpiPen because of the actions of

 20   the defendants that allowed them to hike up that price

 21   across the period.           So that is the yellow egg.

 22            Now, I'll tell you this, Your Honor:                                If you're

 23   not persuaded by any of those arguments -- I hope you

 24   are because I think they make sense after you look at

 25   them -- but the answer here is to not throw out the


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 39 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*      39


  1   entire case or throw out the entire class.

  2            So, as we mentioned in our reply papers, you know

  3   one alternative is to actually exclude this particular

  4   group of consumers in the yellow egg and to put that --

  5   put that cutoff date farther on down premised on generic

  6   entry or arguably on the -- the Auvi-Q date.

  7            And what Professor Rosenthal has also, I believe,

  8   testified to about this yesterday is that she has that

  9   ability -- certainly in her reply report at 22, she has

 10   the ability to segregate out those consumers for

 11   purposes of determining the aggregate damages during

 12   that period.

 13            And just briefly, Your Honor, this, at Slide 28,

 14   is the additional alternative exclusion that I just

 15   mentioned which was individual consumers who did not

 16   purchase an EpiPen after March 13th of 2014.

 17            All right.        Your Honor, if I may, I'll move on

 18   to --

 19                  THE COURT:            You may.

 20                  MR. BURNS:            -- the next area, which

 21   obviously the defendants have raised what is in essence

 22   an ascertainability argument.                       We think that the -- that

 23   particular -- the particular form that they are

 24   advocating for is one that this court has rejected in

 25   Nieberding.      It's one that Judge Lungstrum rejected in


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 40 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                 40


  1   Syngenta.

  2                  THE COURT:            Is there any hint in the

  3   circuit -- from circuit's precedent on whether they

  4   think Judge Lungstrum is right?

  5                  MR. BURNS:            Well, Your Honor, that's a good

  6   question.     I mean, ultimately, I don't think there's

  7   been a final determination by the Tenth Circuit.                                 There

  8   is that reference -- and I'm sorry the case name is

  9   escaping me -- to ascertainability in a Tenth Circuit

 10   case.    But, in terms of drilling down on what that

 11   standard looks like, this is pretty much what we --

 12                  THE COURT:            Are you talking about the 20 --

 13   the (b)(2) class case?

 14                  MR. BURNS:            I believe that's right, Your

 15   Honor, which obviously the (b)(2) class we have

 16   different -- different concerns and elements there.

 17            But in Syngenta, what we get is a pretty standard

 18   definition for how classes should be defined.                                 I think

 19   it's easily met here.              The class definition must not be

 20   too vague.     The class must not be defined by subjective

 21   criteria.     And the class must not be defined in terms of

 22   success on the merits.

 23            Obviously with respect to the third argument,

 24   there's no -- there's no contention by the defendants

 25   that this is a fail-safe class by any means.                                 And the


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 41 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  41


  1   objective criteria by which it is defined really comes

  2   down to whether, as we have up here in the class

  3   definition, whether -- it essentially hinges on purchase

  4   and the conveyance of price, whether some or all, by

  5   either consumer or third-party payor.

  6            And is there objective criteria?                                I don't think

  7   there's any subjective element to this, nor do I think

  8   there's an argument that this particular definition is

  9   in any way vague.

 10            All right.        Catch up with myself, Your Honor.

 11            Now, the defendants have also argued that there's

 12   a typicality issue in this case.                          Again, this is one

 13   that I don't think is an argument that has a lot of legs

 14   behind it.     And I point the court again to the Urethane

 15   case.    And in essence it is correct and it's correct in

 16   practically every case that class representatives may be

 17   differently situated on the facts.

 18            But in this case they've all brought the same

 19   claims and they're all depending on the same theory of

 20   the case.     And so nuanced positions, whether they're a

 21   -- you know, what type of plan they necessarily have or

 22   when they purchased, are all things that shouldn't

 23   defeat class certification in this case because in

 24   essence we're looking at the common claims and common

 25   facts that apply to these individuals, and they are not


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 42 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*            42


  1   unique across the class.

  2            Now, particularly as we get into consideration of

  3   the collateral source rule as well as just the general

  4   situation of our classes, our classes are made up of the

  5   full gambit of indirect purchasers.                              In this particular

  6   case, we have both the end-payors and consumers as well

  7   as third-party payors.               And defendants have alleged that

  8   an intraparty or intraclass conflict arises when you

  9   represent these two groups in the same proceeding.

 10            Now, first of all, Your Honor, there are a host

 11   of decisions and courts that we've referenced in our

 12   papers and that we have referenced in this particular

 13   deck that deal with this issue and that have certified

 14   classes that include both third-party payors and

 15   consumers.

 16            So particularly at the class certification stage,

 17   the essence of these cases is that there's no conflict

 18   at class certification.                 Everyone's interests are

 19   aligned.     The class certification, while there may be a

 20   conflict at a period later on the -- down in the game

 21   when you're dealing with allocations issues or damages

 22   issues as you address those, at the class certification

 23   stage that hasn't arisen.                   And so there's no particular

 24   conflict between the different classes at this stage.

 25            And I think that makes a lot of sense.                              And


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 43 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                43


  1   having -- having prosecuted a number of these indirect

  2   purchasers cases over the years in different contexts,

  3   you know, practice bears that out.                             There's no real

  4   conflict between the classes until you get to the point

  5   that, you know, there's something to fight about, which

  6   is money.     And we're not at that point yet.                               We have

  7   developed methodologies to identify aggregate damages.

  8   And, you know, I think as we get farther down the line,

  9   we can deal with allocation issues and any particular

 10   issues that arise at that point.

 11                  THE COURT:            I was -- I was looking at a part

 12   of your brief last night on this and it caught my eye,

 13   because there's a place in a footnote where you

 14   reference I think it's a communication with Anthem

 15   where, at least according to the way your brief quotes

 16   it, a Mylan representative solicited Anthem's help to

 17   manage the competition.                 And it sounds like, tell me if

 18   I'm wrong, that this sort of "helping manage the

 19   competition" is something that you all complain about.

 20            Am I wrong?         Isn't Anthem one of your putative

 21   class members?

 22                  MR. BURNS:            So, Your Honor, this is a good

 23   question; and the answer is yes.                          And that's not in the

 24   context -- I'd have to look at that particular footnote

 25   to refresh my recollection on it.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 44 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                 44


  1                  THE COURT:            It's -- it's note 52 in your

  2   opening brief.

  3                  MR. BURNS:            Okay.          Let me just --

  4                  THE COURT:            You don't have to look this

  5   moment.     Maybe come back to it.

  6                  MR. BURNS:            We'll come back to it, Your

  7   Honor.

  8                  THE COURT:            It caught my eye.                       It is of

  9   concern to me.

 10                  MR. BURNS:            Okay.          We will certainly address

 11   that, Your Honor.          And if I don't get to it, then

 12   Mr. Sharp has time to look at that over the next few

 13   minutes.     But I have to refresh my recollection just on

 14   those facts, Your Honor.                  I just can't recall right now

 15   what the exact circumstances were.

 16             Now, was the court tying that in with respect to

 17   the -- the intraclass --

 18                  THE COURT:            Well, sure --

 19                  MR. BURNS:            -- conflict?

 20                  THE COURT:            -- if one of the people you are

 21   asking to represent is being accused of being a

 22   participant in the conduct that you say is illegal, that

 23   strikes me as a concern --

 24                  MR. BURNS:            I understand, Your Honor --

 25                  THE COURT:            -- on several levels.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 45 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*          45


  1                  MR. BURNS:            -- and I think that is correct.

  2   So but we have no allegations in our complaint, and I'm

  3   not really aware of any facts that bear this out, with

  4   respect to third-party payors as a class or a subclass

  5   that bear out -- I mean, we haven't alleged that Mylan

  6   or Pfizer have in any way entered into any type of

  7   agreements or have colluded with those entities to cause

  8   harm to consumers or in a way that really impacts this

  9   particular class.

 10            And I'd have to again look at that quote.                           I

 11   mean, my sense is that it's something that's short of

 12   that and not the type of collusion that we allege with

 13   respect to the PBMs in particular.                             In there we have --

 14   it's a different type of conduct because there it's much

 15   more directed at the harm that ultimately was caused by

 16   this activity.       But, Your Honor, we'll refer back to

 17   that.

 18            I do just want to touch on briefly, Your Honor,

 19   what I -- I just recently referred to as the RICO

 20   pricing scheme, because it's important in my mind to

 21   point out a couple of things for the court that the

 22   defendants don't seem to take too much issue with with

 23   respect to the law and -- and our central allegations

 24   here.

 25            So, again, Your Honor, this scheme that we have


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 46 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*            46


  1   alleged and that I think the facts bear out is that

  2   Mylan and Pfizer have colluded to be able to reap as

  3   much profit, hike the prices as much as they can, and

  4   they've utilized a number of means to do that, which in

  5   our RICO claim constitute many of the predicate acts

  6   that we have alleged in this case.

  7             I think that -- and we really haven't heard the

  8   defendants argue against this -- that the law on these

  9   particular issues, the cases that we cite in our brief

 10   are rock solid on this point that the damages to the

 11   class can be different than those individual damages

 12   that might inure from a particular predicate act.

 13             And there's no requirement in the law that when

 14   you look at individual predicate acts and you try to

 15   figure out what the damages are for those individuals

 16   that you add them all up to get to the damages for the

 17   scheme.

 18             So I think when you look at particularly Sedima

 19   and Bridge and some of these other cases that we cite in

 20   our brief, there's a recognition on the part of the

 21   Supreme Court and other courts that damages for the

 22   scheme as a whole can be separate or distinct from

 23   individual predicate act damages.                            And that's where we

 24   are in this particular case.                      And we've alleged and laid

 25   out in some detail how those acts fit together to permit


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 47 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  47


  1   Mylan and Pfizer to raise the prices we've indicated.

  2   But that particular legal construct is one the

  3   defendants haven't really taken any issue with.

  4            Now, yesterday Dr. Johnson addressed this, I

  5   think what he referred to, as the alternative model

  6   borrowing on Dr. Rosenthal's words.                              And I was a little

  7   confused by his particular argument.                               Certainly he

  8   didn't much like the claim and perhaps thought that

  9   determining damages in it was maybe too simplistic,

 10   although I think it perfectly matches the facts in that

 11   case.

 12            But the only thing I really heard in substance

 13   was the fact that we had dropped the EpiPen4Schools

 14   allegations between our opening brief and our reply, and

 15   the damages for this particular claim, the RICO pricing

 16   scheme, didn't change as a measurable result.                                   I just

 17   want to touch on that briefly, Your Honor.

 18            It's absolutely right we have dropped the

 19   EpiPen4Schools claims and for good reason.                                   Facts

 20   developed and it didn't -- you know, we're not going to,

 21   you know, chase something that is not factually accurate

 22   or doesn't fit into our legal theory.

 23            As a practical matter, if you look back at the

 24   damages that -- the aggregate damages that Dr. Rosenthal

 25   was calculating at the time of the -- of the initial


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 48 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*      48


  1   brief, the EpiPen4School case was relatively small and

  2   subsumed by a much larger individual predicate act

  3   elements.

  4            Now, this makes sense in the context of the

  5   pricing scheme because really, you know, going back to

  6   that -- that original document I showed you, the

  7   Project X2 document where the two pillars of the scheme

  8   really are increasing revenue and bettering their

  9   competitive position, those are the pillars of the

 10   scheme and those are what hold through with respect to

 11   the Auvi-Q foreclosure, with respect to generic

 12   foreclosure, with respect to the implementation of the

 13   two-pack and with respect to the price increases we see

 14   across this time.

 15            So I don't think there's an issue with

 16   EpiPens4Schools dropping out because it factually

 17   doesn't fit, but it was also a relatively small part of

 18   our overall damages, doesn't impact the whole.

 19            Now, what Dr. Rosenthal also testified to, I

 20   believe in her deposition and I think that the

 21   defendants may have played a clip of this yesterday, is

 22   that, look, if we got down the road and we got to a

 23   factual determination of, you know, whether generic

 24   foreclosure falls out or Auvi-Q foreclosure, that there

 25   may be a way to determine whether there is significant


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 49 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                 49


  1   impact on the pricing scheme damages as a whole.                                 That

  2   was her testimony.

  3            But we're not at that point now and that's, you

  4   know, a factual determination that can be made down the

  5   road.    Certainly one she's aware of and one we would be

  6   prepared to deal with but we're not quite there yet.

  7            So, Your Honor, if I can just briefly the next

  8   few minutes touch on some of the issues that came up

  9   with respect to our experts yesterday just while they're

 10   fresh on our mind.

 11                  THE COURT:            Where are you about?

 12                  MR. BURNS:            Page 44, Your Honor --

 13                  THE COURT:            Thank you.

 14                  MR. BURNS:            -- and moving into 45.

 15            I just wanted to point out a few things with

 16   respect to Professor Elhauge, because I think here we

 17   really have a classic battle of the experts.                                 And when

 18   you look and drill down on the particular facts, I think

 19   that's really what it boils down to.

 20            So there's no real dispute with respect to market

 21   power.    Mylan and Pfizer have kind of taken swings at

 22   that, Mylan personally.                 But their experts don't dispute

 23   it because, when you look at it from an economic

 24   perspective, it's pretty clear.

 25                  THE COURT:            It seems like a steep hill.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 50 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*      50


  1                  MR. BURNS:            Yes, I think that's right.

  2            Now, when you look at -- so we heard a lot of

  3   discussion yesterday about the reverse-settlement

  4   methodology that Professor Elhauge had utilized in this

  5   case.    I think it's important to consider that in

  6   essence it's the same methodology that he has used in a

  7   number of antitrust cases that have been certified and

  8   reports have dealt with that particular methodology.

  9   It's not really surprising, Your Honor, because his

 10   inputs are tied to the facts in this case.

 11            So it is not something where he's taken inputs

 12   with no factual basis and trying to fit them into the

 13   model.    He's trying to fit the model to the facts of

 14   this case and be careful about that.

 15            You heard much yesterday about the -- you will

 16   remember the graph where -- where Professor Elhauge

 17   looked at various inputs in terms of date and times of

 18   settlements, strengths of settlements, and there were

 19   certain circumstances where there would be no damages

 20   under that -- under those certain circumstances.

 21            But in reality, as he has testified, fitting the

 22   facts of this case, there aren't any factual

 23   circumstances he's aware of in this case where those

 24   eventualities would actually occur.

 25            So while his model properly identifies those


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 51 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*               51


  1   circumstances, they're not ones that really fit the

  2   facts.

  3            As I said, I just had to throw this up here.

  4                  THE COURT:            Thanks so much.                     I've been

  5   working on that overnight.

  6                  MR. BURNS:            Yeah, I know.                   I didn't get much

  7   past the equals sign.              It scares the hell out of me, so

  8   I thought I'd throw it in for everyone's entertainment.

  9            In reality, Your Honor, here's what this comes

 10   down to:     Professor Elhauge has made certain choices in

 11   constructing his model.                 Dr. Johnson makes certain

 12   choices in critiquing that model.                            Dr. Johnson really

 13   hasn't put his own model together.                             Bear in mind he's

 14   critiquing Professor Elhauge's opinion.                                  But in reality,

 15   many of these choices are ones that are referenced in

 16   the manual as acceptable choices that an expert might

 17   make.

 18            And so when you look at this statistical

 19   significance issue, the manual itself recognizes that

 20   it's not an axiomatic 95 percent.                            And that in some

 21   cases a lower percentage may be perfectly fine and

 22   acceptable.

 23            Similarly, when you look at -- you'll remember

 24   the whole one-tail, two-tail test argument.                                  Again, the

 25   manual looking at that says, look, when you use a


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 52 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*       52


  1   one-tailed test, that tells us what the expert is

  2   thinking about the case.                  And the expert is in effect

  3   stating that prior to looking at data, it would be very

  4   surprising if the data pointed in the direct opposite

  5   direction.

  6            So these are acceptable choices that Dr. -- or

  7   Professor Elhauge has made.                     They're not outside the

  8   norm and they certainly don't compromise his overall

  9   opinion.

 10            With respect to Professor Rosenthal, I think

 11   we're now at 56.         And, again, I just want to point out

 12   that when you're looking at the reliability of her

 13   models and what she has done, you may quibble about

 14   whether -- the defendants will certainly quibble whether

 15   it's too aggressive, you know, just designed to -- to

 16   bulk up damages.         But in reality, pretty much everything

 17   she has done has been pegged to some factual basis in

 18   this case.

 19            And so you'll remember when she was looking at

 20   this standard generic capture curve, and you'll recall

 21   this was discussed yesterday, that she actually used a

 22   curve that was referenced in Mylan's own documents.                          And

 23   so it's bounded factually to what we have in front of us

 24   in this case.

 25            Similarly, you heard a lot yesterday about brand


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 53 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*               53


  1   loyalists and how that might defeat class certification

  2   here.    And I just kind of want to ground us in her

  3   actual -- actual work, the probabilistic work she did

  4   here.

  5            Number one, you'll remember, Your Honor knows

  6   well, we're dealing with a but-for world here.                               And of

  7   course a probabilistic assessment is what you used in a

  8   but-for world because we really don't have that precise

  9   world to look at.

 10            And what she found is that, when you look at the

 11   third-party payors, if the -- if that third-party payor

 12   only had one patient who used an EpiPen or who purchased

 13   an EpiPen, the highest percent chance you would have

 14   that that particular patient is a brand loyal patient is

 15   about 8.39 percent.            And it just falls away quickly

 16   after you get more to reality where you see numbers of

 17   patients.

 18            In reality, these numbers are so small.                             I mean,

 19   most third-party plans involve thousands of particular

 20   consumers.     And the idea that you would only have one,

 21   two, three, four, five EpiPen purchasers, especially

 22   given the prevalence of allergies today, is certainly

 23   not tenable.

 24            But importantly I think what this also shows is

 25   the flaw in Dr. Johnson's analysis that


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 54 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*        54


  1   Professor Rosenthal spoke about yesterday.

  2   Dr. Johnson's analysis included a -- a real-world

  3   analysis, if you will, of the Mylan authorized generic.

  4   The reason that Dr. Rosenthal didn't engage in this is;

  5   one, it's inappropriate, as she testified yesterday, to

  6   look at this real-world example versus the but-for

  7   world.     You can't kind of mix apples and oranges there;

  8   but, two, when you look at this particular real-world

  9   example, the court will recall that Mylan's authorized

 10   generic --

 11            Number one, it's a Mylan authorized generic, it's

 12   not a third-party competitor they're competing in the

 13   market for; number two, it arises at a time when Mylan

 14   is under a huge amount of scrutiny as a result of its

 15   pricing practices and they throw this authorized generic

 16   in there to try to compensate for it.

 17            Okay.    It's not really a measure you should be

 18   looking at in this case.                  And some of the flaws in

 19   Dr. Johnson's analysis are he looked at data from

 20   third-party payors with respect to this authorized

 21   generic.     And I took his deposition and I remember this

 22   quite well.      When he looked at some of these third-party

 23   payors, there were some with only one transaction.                           That

 24   filters into his analysis and tends to overstate the

 25   issue that he has addressed.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 55 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                55


  1            So ultimately our position is that sort of

  2   cherry-picking between real world but not a great

  3   exemplar and the but-for world that is consistent with

  4   economic theory and -- and, you know, what

  5   Professor Rosenthal has been doing for 20 years is not

  6   something you should do and in no way undermines her

  7   opinions.

  8            So with that, Your Honor, unless there are

  9   further questions, I am going to reserve the rest of the

 10   time.

 11                  THE COURT:            Why don't we hit the clock here

 12   and let me look at my questions and see if there's any.

 13            Just so I'm clear, the motion papers refer to --

 14   -- the motion papers refer to who class counsel is but

 15   doesn't say who you're asking to appoint.                                    Are you

 16   asking for the lead counsel group or are you asking for

 17   the steering committee?                 Has the steering committee

 18   approached that subject?

 19                  MR. BURNS:            We would ask for the same group

 20   you appointed in interim cases be appointed as leads in

 21   the case.

 22                  THE COURT:            Yeah, I'm missing something

 23   because I didn't see in Document 40 an appointment of

 24   interim class.       So --

 25                  MR. BURNS:            Well, and, Your Honor, as I'm


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 56 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*              56


  1   thinking about this, that's a good question and I'm

  2   wondering if I'm misremembering something

  3   Judge Lungstrum might have done before the MDL.

  4                  THE COURT:            He touched on this stuff before

  5   the panel got its hands on it.                           The only appointment

  6   order I'm aware of is Document 40, and I don't believe

  7   it appoints anyone in that interim.                              That was proposed

  8   but I wasn't of a mind to do it then.

  9                  MR. BURNS:            You're right.

 10                  THE COURT:            You might add that to a list of

 11   things you're keeping score on that I'm asking about.

 12                  MR. BURNS:            Your Honor, I can tell you that

 13   certainly we have discussed it and what we would be

 14   asking is appointment of the current group as class

 15   counsel.

 16                  THE COURT:            Let me ask:                 In terms of -- in

 17   terms of the consumer cases, it strikes me as a tall

 18   order to suggest the court should certify a class to

 19   assert state law claims from states where you don't have

 20   plaintiffs.      Do you agree?

 21                  MR. BURNS:            Your Honor, we're certainly

 22   aware of your opinion on that and your view on that.

 23   And to be honest with you, Your Honor, just to let you

 24   know, we're -- we're coming out on where we have viewed

 25   that issue.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 57 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                57


  1            We have been engaged by a handful of other

  2   plaintiffs but not able to reach an agreement with the

  3   defendants that would not slow this process down for

  4   class certification.             So we're aware of that particular

  5   issue and we're sensitive to it and we want to make sure

  6   that we're zealously representing these folks right.                                   So

  7   maybe something we come back to.

  8                  THE COURT:            Let me ask one last question,

  9   then we'll take a recess and turn the table here.

 10            Obviously a RICO class can be certified.                                The

 11   circuit thinks so.           Colorado Golf Club case establishes

 12   that.    That's a one-state RICO class.                              You asking for 50

 13   states and a district?

 14                  MR. BURNS:            That's right.

 15                  THE COURT:            Has that been done before?

 16                  MR. BURNS:            There have been nationwide RICO

 17   classes, yes, sir.

 18                  THE COURT:            It may be in your brief.                     I read

 19   so much in the last two weeks, I may have missed it

 20   but...

 21                  MR. BURNS:            I will say this, Your Honor:                      I

 22   don't know if we ever -- it may have been just kind of

 23   obvious from our practice and experience that we

 24   probably didn't spell it out so completely.                                  But I know

 25   we have a firm suspicion that we have cited cases in


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 58 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  58


  1   there that are indeed nationwide cases.

  2                  THE COURT:            Why don't you put that on my

  3   shopping list, because I'm curious about just it in my

  4   class experience, both in practice and on this job --

  5                  MR. BURNS:            Certainly.

  6                  THE COURT:            -- not RICO.                  So it's a new --

  7   it's a new frontier for me.                     All right.               Thank you very

  8   much.

  9                  MR. BURNS:            Thank you, Your Honor.

 10                  THE COURT:            Mr. Levin, take a recess.                        Just

 11   -- are you doing the only presentation from the

 12   defendants' side today?

 13                  MR. LEVIN:            No.        We are dividing the

 14   presentation.      I'll be doing about 70 minutes,

 15   Mr. Gandesha will be doing about 20 minutes.

 16                  THE COURT:            And I can trust you two to

 17   divide that time or do you want us to put 70 up?

 18                  MR. LEVIN:            You don't have to put 70 up.

 19   You can put 90 up and we'll keep track.                                  We'll arm

 20   wrestle if I'm over 70.

 21                  THE COURT:            All right.                Fair enough.          Let's

 22   take 10.     I'm planning to go straight through until the

 23   end.    I think we can make that.                        All right.

 24                  (Recess.)

 25                  THE COURT:            All right.                Back on the record


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 59 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*             59


  1   in the presence of counsel, ready to hear from the

  2   defendants' side of the caption.                          Mr. Levin.

  3                  MR. LEVIN:            Thank you, Your Honor.                  Your

  4   Honor, we recognize how much material we have given

  5   chambers and your staff and you in connection with this

  6   and we realize it is a ton to absorb.

  7            Again, we are grateful for the court's time and

  8   I'm hopefully here to help, along with Mr. Gandesha, to

  9   show you down the path, over the next 90 minutes, why it

 10   is that there really is only one clear result that can

 11   come out of this process, and that is that a class

 12   should be denied in this case.

 13            It is not an exaggeration, Your Honor, to say

 14   that no court has ever certified a case like the case

 15   that the plaintiffs are seeking to certify here.

 16            As we're going to summarize over the next

 17   90 minutes, this is a case with hundreds of thousands of

 18   conceded uninjured plaintiffs, people who could not have

 19   suffered harm.

 20            It is a case with no model, literally none to

 21   pick out who those uninjured members of the class are

 22   without individualized inquiries.

 23            It is a case with no model, literally none, to

 24   show impact or injury for two of the three plaintiffs'

 25   primary theories.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 60 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                    60


  1             And it is a case with complex class definitions

  2   with three completely different factual theories being

  3   rammed into five different class definitions that span

  4   more than eight years.               Layered on top of that

  5   typicality, conflicts, ascertainability, adequacy

  6   problems and all the rest.

  7             Look, we get it, this is EpiPen.                               EpiPen and the

  8   issue around EpiPen raise potentially important policy

  9   issues about drug pricing in the United States.                                    In

 10   fact, Mylan has been at the forefront of those policy

 11   issues.     But not every case, no matter what the cause of

 12   action may be, no matter how much press it may have

 13   garnered, not every case is suitable for a class action.

 14   And this case, Your Honor, is manifestly not suitable

 15   for the class action device, at least not without doing

 16   a disservice to the law.

 17             And so this is the legal argument.                                 Let's start

 18   with the law.

 19                  THE COURT:            Okay.

 20                  MR. LEVIN:            Rule 23, it's well-established

 21   in this circuit, Your Honor, that the requirements of

 22   Rule 23 are to be heavily scrutinized and strictly

 23   enforced.     The court must do a rigorous analysis, as

 24   Your Honor knows, as to whether each of those analyses

 25   have been met, and the plaintiff has the strict burden


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 61 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  61


  1   of proof.     And under this court's local rule, that means

  2   they have to present an evidentiary basis of showing

  3   that the elements of Rule 23 have been met.                                  They must

  4   show and prove that the case is, in fact, a class

  5   action.

  6             Your Honor, I want to start today's slide deck

  7   presentation by just giving an overview and roadmap of

  8   the kinds of topics I hope to touch on.                                  We may not have

  9   time to get all of these, frankly, but I'd like to at

 10   least get down to typicality and class conflicts.                                  If we

 11   have time for ascertainability and the rest, we'll do

 12   it.   If not, you certainly have a kajillion footnotes

 13   and other pages of briefing that will help you guide

 14   your way.

 15             Just as a threshold, Your Honor, I do want to say

 16   Mr. Burns probably spent 20 or 30 minutes of his

 17   presentation on the merits, the core merits of the case.

 18   Suffice it to say we disagree.                           We disagree strongly.

 19   I'm not going to walk through all of those.                                  It is our

 20   position that we do not accept the facts that he said as

 21   part of his presentation.                   But I also think those facts

 22   are completely and utterly irrelevant to this court

 23   deciding the class certification issue.

 24             We all agree that at some level the court has to

 25   assume the merits to decide class certification.                                  So


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 62 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                     62


  1   we're beyond that.

  2             Let's talk about the issues up on this slide, and

  3   we start with predominance.                     Your Honor, the Tenth

  4   Circuit has recognized that predominance regularly

  5   presents the greatest obstacle to class certification.

  6   That is the CGC case from the Tenth Circuit.

  7             And the Supreme Court said in Wal-Mart, a number

  8   of years ago that, look, any competent lawyer can come

  9   up with common questions of law or fact.                                     The decision

 10   point on class certification is:                          Can you answer those

 11   questions with common proof in a classwide way and

 12   without individualized inquiries?

 13             The problem the plaintiffs have here is that they

 14   cannot.     They cannot prove injury or impact with common

 15   evidence and in a classwide way.                          The proposed classes

 16   here contain hundreds of thousands of uninjured members,

 17   if not more, and no way to identify who they are and

 18   remove them from the class without individualized

 19   inquiries.

 20             Your Honor, there's been a lot of brief -- a lot

 21   of briefing about the law around uninjured class members

 22   and how that applies to the overall predominance test.

 23   But one thing we felt, I guess, was there really wasn't

 24   a summary of where we are as the court looks at the

 25   briefing.     I thought we should take 5 or 10 minutes and


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 63 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*               63


  1   take some time on what is the state of law as to

  2   uninjured class members and predominance.

  3            And you see it summarized on this slide.                             With

  4   one exception, every circuit in the country to have

  5   addressed this issue has held that the presence of

  6   uninjured class members defeats class certification,

  7   especially if there is no way to identify who those

  8   class members are and pick them out.                               And you see that

  9   on the slide the First, the Second, the Third, the

 10   Eighth, the DC, they all said it.

 11            Now, some of those statements up there may look

 12   pretty harsh.      Look, for example, at the Second

 13   Circuit's quote, "No class may be certified that

 14   contains members lacking Article III standing."                               To be

 15   clear, what you see in those blue bullets, those blue

 16   items on the side, that is the defendants' position in

 17   this case.     Our position is the court should adopt the

 18   prevailing view of circuits across the country and find

 19   the presence of uninjured members defeats class

 20   certification.

 21            But I stop because I want to make the court

 22   understand that's not really as harsh as it seems.

 23   Because if you have a way to identify who the uninjured

 24   members are and pick them out, then what you're left

 25   with is a class that's just all injured members of a


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 64 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*              64


  1   class, and that's just another way of saying what these

  2   other circuits are saying.

  3            You've got to have a method that identifies them

  4   and picks them out.            Because if you don't, you've got

  5   classes that we know have uninjured members.                                 And

  6   whether it's under Article III, whether it's under

  7   predominance, all these circuits say you cannot certify

  8   the class.

  9            The one outlier that I mentioned before is the

 10   Seventh Circuit, and the plaintiffs pick up on this for

 11   reasons we'll talk about in a second.                                The Seventh

 12   Circuit in the Kohen case, as amplified in the Messner

 13   case in 2012, provides that you can certify the class so

 14   long as there is not a "great many of uninjured class

 15   members".

 16            Again, our position is that that is not the great

 17   weight of the law.           I think if Your Honor would just

 18   pick up the Asacol case from the end of 2018, it goes

 19   through the entire analysis, explains why in our view

 20   that's a better read of the law.                          But the Seventh

 21   Circuit is out there.

 22            What about the Tenth?                    Your Honor asked this

 23   question and Mr. Burns answered it correctly.                                 It is an

 24   open question of law in this circuit as to what the

 25   standard should be for uninjured class members.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 65 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*               65


  1            Now, there have been three cases that have

  2   touched on the Kohen standard that are mentioned in the

  3   parties' briefs, and I just want to talk about those

  4   three cases and in particular so the court has a full

  5   understanding of what our view is of those three cases,

  6   and that's the Strickland, Syngenta and Urethane cases.

  7            But just before we get there, Your Honor, I want

  8   to pause for a second before we -- before we leave this

  9   analysis and just make -- well, just offer Your Honor

 10   some good news.        The good news here is, in our view, you

 11   actually don't need to decide ultimately which law

 12   applies in order to decide this issue.                                 The reason I say

 13   that is because, as we will see today, no matter which

 14   legal test the court ultimately adopts, we win.

 15            If the court adopts the prevailing view of the

 16   law, we win.      It is conceded there are uninjured members

 17   of the class.

 18            If the court adopts the Seventh Circuit standard,

 19   we win because, as you will hear, there are great -- a

 20   great many of class members here who could not have

 21   suffered harm.       I don't know what "great many" is.

 22   Mr. Burns didn't know what it is.                            The Seventh Circuit

 23   doesn't know what it is in Messner.                              They say we --

 24   there's no precise measure for this.                               But, Your Honor,

 25   whatever it is, this is it.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 66 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                 66


  1            And we win for a third reason, and that's because

  2   whether it's a great number, a smaller number, a

  3   de minimis number, there is no model to identify those

  4   people and remove them.                 So you'd be certifying a case

  5   where you know there are -- there are uninjured class

  6   members, and that's a violation of Article III.                                 It's a

  7   violation of Rule 23.              It's a violation of due process.

  8   It can't be done.

  9            Now, let me turn back to those three cases that

 10   they cite, Strickland, Syngenta and Urethane.                                 We can, I

 11   think, dispose of Strickland pretty quickly.                                 That's a

 12   Tenth Circuit case.            The reason Strickland is

 13   distinguishable is it's not a Rule 23(b)(3) damages

 14   case.    It's an injunction case.                        And in the injunction

 15   context, the predominance element isn't even an element.

 16   It's not a thing.          The law on injunctions is different.

 17   And so, yes, they mention Kohen from the Seventh

 18   Circuit, but they do it in the context of the injunction

 19   test.    So put Strickland to the side.

 20            Syngenta:       Your Honor quickly picked up on the

 21   legal issue in Syngenta, which is the court cites Kohen

 22   as a Tenth Circuit case and as Tenth Circuit law but

 23   it's not.     It's a Seventh Circuit case and Tenth Circuit

 24   law is open.      But also, as a factual matter, there's a

 25   very easy way to distinguish the Syngenta case from this


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 67 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                   67


  1   one.    If the court will look at the district court

  2   opinion of page *9, what you will see is a statement

  3   from Judge Lungstrum that in that case the defendant

  4   there did not identify any class member that was

  5   actually uninjured.

  6            The court marches through the analysis and

  7   they're talking about defendants whose gains would have

  8   been completely offset, could have completely offset

  9   certain damages.         And Lungstrum says nothing like that

 10   in the record and he concludes, "There is no basis to

 11   conclude that the necessary individual inquiries would

 12   be so overwhelming as to defeat predominance in the

 13   context of that case."

 14            Suffice it to say, Your Honor, as we're about to

 15   see, and we saw yesterday, this is not that case.                                    There

 16   are plenty of uninjured class members, and it will be

 17   overwhelming.

 18            As for Urethane, another Judge Lungstrum case, a

 19   couple things there.             First of all, Urethane as a matter

 20   of law is an antitrust price-fixing case.                                    And as the

 21   Tenth Circuit said in the appeal of Urethane, that

 22   matters because the Tenth Circuit said that in a

 23   price-fixing antitrust case, the court is allowed under

 24   Urethane in this circuit to permit an inference of

 25   classwide impact.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 68 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                 68


  1             Needless to say, this is not a price-fixing case.

  2   There is no inference that can apply.                                There's no

  3   presumption that can apply.                     So as a matter of law, it

  4   was much easier for the Urethane court to find classwide

  5   impact.

  6             As for facts, the predominance problem that we

  7   have here is not even in the same universe as the

  8   predominance problem Judge Lungstrum was faced with in

  9   Urethane.     So in Urethane, Your Honor, the class there

 10   was only 2,400 plaintiffs.                    And you'll find this in the

 11   record, and Judge Lungstrum said that the record there

 12   showed that only "a few class members" could not have

 13   been harmed.      That's the district court case at page *2.

 14             So we were curious, Your Honor, what did he mean

 15   when he said "only a few class members there were not

 16   harmed"?     And so we looked and we found the answer in

 17   the appeal briefs to the Tenth Circuit.                                  It turns out

 18   that the number of uninjured class members in the

 19   Urethane case was somewhere between 48 and 168.                                   And

 20   you'll find that in the appellant's opening Tenth

 21   Circuit brief at page 36, note 6 and the appellee's

 22   response brief at page 39, note 8; 48 to 168.

 23             In that context, Your Honor, of course it's easy

 24   to find the Kohen standard has not been met.                                  Of course

 25   it's easy to find that predominance has been satisfied.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 69 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  69


  1   That is not this case.               You're about to see statistics

  2   that we're going to put up on these slides that show

  3   that uninjured class members here may approach as many

  4   as 1.5 million people in this class.                               And, again, I

  5   don't know what a "great number" is, but that's it.

  6             Unless Your Honor has any questions about the

  7   law, what I'd like to do now is turn to the facts and

  8   apply it to the legal standard we just talked about.

  9             Let's talk about first the slide Your Honor has

 10   before you which is the experts and then we'll turn to

 11   the actual facts based on named plaintiffs and others.

 12             No model, no showing of predominance, no class

 13   certification.

 14             Your Honor, Professor Rosenthal has conceded in

 15   this case that she is a damages expert.                                  You heard her

 16   testimony yesterday from my deposition of her and she

 17   amazingly doubled down on it in the hearing yesterday.

 18   There's the quote from the transcript yesterday.                                  "My

 19   goal was to quantify aggregate damages."

 20             Here's the problem:                 Damages is not the question

 21   that this court needs to answer on class certification.

 22   In fact, Mr. Burns just said it.                          This is him talking,

 23   "At class certification what we are talking about is

 24   impact, not" -- he's right.                     We should be talking about

 25   impact.     But Professor Rosenthal isn't an impact or


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 70 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                    70


  1   injury expert.       She is a damages expert.                                That is all

  2   that she looked at.

  3             And there's a difference at class certification

  4   because impact is the fact of injury and, by the way, is

  5   an express element of antitrust and RICO claims that

  6   provide standing, whereas damages is the aggregate

  7   amount of that injury, assuming that it exists to begin

  8   with.     They have skipped that first step about injury.

  9   They don't have an expert to do it.

 10             So, Your Honor, your first easy off-ramp is right

 11   here in bold on this slide.                     There literally is no

 12   impact or injury model offered by the plaintiffs in this

 13   case to show predominance for the plaintiffs' two-pack

 14   or generic delay allegations at all.

 15             As for Auvi-Q foreclosure, we heard lots of

 16   testimony yesterday.             I'm not going to repeat it.                          We'll

 17   rely on Dr. Johnson's testimony and his opinions.

 18   Professor Elhauge is the only one who tries to evaluate

 19   impact for foreclosure, and that model is replete with

 20   problems and fails to satisfy plaintiffs' burden.

 21             Your Honor, there's one other note here that's

 22   new.     It's not something that comes up in the briefing

 23   because we noticed it based on the reply brief we talked

 24   about.     There's also no model for persons who bought or

 25   reimbursed the EpiPen authorized generic.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 71 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                     71


  1            The way this goes down is they originally had a

  2   class definition that says it's anybody who bought the

  3   EpiPen brand or anybody who bought the AB-rated EpiPen,

  4   right.    We come back and say that's weird.                                   That doesn't

  5   make sense.      The AB-rated EpiPen is Teva.                                 That's what

  6   that means.      You couldn't include Teva purchasers in the

  7   class.

  8            They come back, page 1, note 6 of the reply to

  9   say, right, that was a mistake.                          We didn't mean AB, we

 10   meant AG.     So authorized generic purchasers of the

 11   EpiPen are now apparently in the class.                                  The problem is

 12   they're not in plaintiffs' models.

 13            Professor Rosenthal specifically excluded EpiPen

 14   authorized generic purchasers from two-pack and generic

 15   delay models and so did Professor Elhauge.                                     Look at that

 16   quote from his errata sheet from his first report.                                     "I

 17   understand that purchasers of Mylan's authorized generic

 18   are not included in the class."                          Well, they are and his

 19   model doesn't have anything for them.                                It's yet another

 20   reason why, Your Honor, as this slide says, no model, no

 21   predominance, no certification.

 22            And, Your Honor, plaintiffs' experts, despite all

 23   this, agree that there are uninjured plaintiffs in this

 24   case.    I won't walk through bullet point by bullet point

 25   here, but these issues are all conceded.                                     I mean, these


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 72 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  72


  1   are things they admit in their depositions.                                  The cites

  2   are at the bottom of the slide are for Your Honor's use

  3   later on.     But there are whole categories of people

  4   where the deposition and other records shows they agree

  5   these are going to be uninjured plaintiffs.                                  Yet,

  6   despite this acknowledgement, they rely on averages and

  7   they never look at those individual class members to try

  8   and go find them and pick them out from the class.

  9            You saw the deposition testimony clips we played

 10   yesterday from Professor Rosenthal.                              She admits it.

 11   That's the quote that's up there.                            They're relying on

 12   averages and aggregate damages.

 13            Let me pause here for one minute because

 14   Professor Rosenthal says, yeah, that's fine.                                  This is a

 15   but-for world.       It's all hypothetical.                            We have to rely

 16   on averages.      Your Honor, that's a fundamental

 17   misunderstanding of applying these models to Rule 23.

 18            First of all, maybe you can do that for aggregate

 19   damages.     You can't do it for impact.                             And because

 20   Professor Rosenthal is a damages expert, she's missing

 21   the step about impact that makes her model unable to use

 22   averages or hypothetical prices to be able to show this

 23   injury on some classwide basis through common proof.

 24            Second of all, of course, while maybe you can use

 25   averages or aggregate damages to certify a class, of


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 73 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  73


  1   course you can only do it if the underlying theory of

  2   the case would allow you to do so.                             And the problem the

  3   plaintiffs have here is the very nature of their claims

  4   is individual.

  5             Would you have bought a generic?                               Would you have

  6   bought a single pen?             You can't possibly answer those

  7   questions on a classwide basis.                          And so this is not a

  8   case where averages and aggregate damages get it done.

  9             Let's talk numbers.                 Your Honor, the plaintiffs

 10   allege in this case that the proposed classes contained

 11   "millions of plaintiffs," that is their reply brief at

 12   page 43.     Let's assume charitably the lowest multiple of

 13   millions, which would be two.                       If you have a class of

 14   2 million plaintiffs, you'll see on this slide, if you

 15   even have just 5 percent of the class that is uninjured,

 16   you're talking about 100,000 people who will be getting

 17   damages under the plaintiffs' models that we know are

 18   not uninjured and that the plaintiffs have no way to

 19   identify without individualized inquiries and many

 20   trials.

 21             Now, let's put these numbers to the test, sort of

 22   keep these numbers in the back of your mind.                                 Let's walk

 23   through each of the plaintiffs' three theories.                                  Let's

 24   start with two-packs.

 25             Seventy-six percent of EpiPen devices were sold


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 74 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                74


  1   in two-packs even when a one-pack was available.

  2   Professor Rosenthal testified yesterday she didn't count

  3   these people as part of her aggregate damages

  4   calculations.      But as Dr. Johnson noted, the people are

  5   still in the class.            So these are people we know were

  6   not damaged by the switch to the two-pack and yet

  7   they're in the class and we have no way to pick them

  8   out.

  9            Seventy-four percent of consumers paid the exact

 10   same amount to buy a one-pack or two-pack; i.e., they

 11   could not have been injured.                      Their theory is they would

 12   have paid more money but we know they didn't.                                And you

 13   saw the evidence, and it's in the record and it's on the

 14   bottom of the slide, where plaintiffs are admitting

 15   those people aren't injured but they've got no way to

 16   find them and pick them out.

 17            And then, Your Honor, on the right we come to the

 18   named plaintiffs.          Fifty-two percent of the named

 19   plaintiffs who bought an EpiPen device prior to 2011

 20   bought a two-pack even though the one-pack was

 21   available, which means there are also two-pack people

 22   who would not have been injured by the fact that Mylan

 23   started selling the device as a one-pack.

 24            Now, look, maybe there's another argument to

 25   that, right.      Mr. Burns talks about this and says, well,


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 75 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  75


  1   maybe they would have bought one later.                                  Maybe in 2013

  2   they would have gone to the pharmacy and they would have

  3   said, hey, give me a one-pack.                           And they played that

  4   clip actually yesterday in rebuttal, right, where she

  5   says, oh, I would have gone to my pharmacist.                                  I asked

  6   for the one-pack; oh, sorry, it's only sold in a

  7   two-pack.

  8            You know what that screams to me, Your Honor?

  9   Trial.    We cross-examine the witness.                              They offer that

 10   in rebuttal and a jury decides.                           And you absolutely, of

 11   course, cannot do that on a classwide basis.                                  It is the

 12   very epitome of an individualized mini trial inquiry

 13   that defeats class certification.

 14            By the way, before I leave this slide, during his

 15   argument Mr. Burns was talking about ways to divide the

 16   classes up and he talked about a two-pack class and a

 17   generic delay class.             Just -- just to make the record

 18   clear, of course, there is no two-pack class.                                  There is

 19   no generic class.          The classes are defined by causes of

 20   action, and that too is a problem.

 21            Because, as we say in our brief, you've got these

 22   three theories all crammed into these various causes of

 23   action classes.        So if any one of these three -- any one

 24   of these three theories fails, the entire class has to

 25   go down because they're all in the class and the court


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 76 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                76


  1   cannot possibly present any class trial theory of

  2   damages or a theory of impact that we know cannot be

  3   tried as a class action.

  4                  THE COURT:            I read that in your brief and I

  5   was thinking about it.               It's an interesting point.                    I

  6   mean, I guess my reaction is Rule 23 provides enough

  7   flexibility that if I thought one of these theories was

  8   the third rail of class certification, that you could

  9   certify and manage your way around it.                                 I got a hunch

 10   you're going to go ahead and say they're all three

 11   polluted; so I get it, it's just a discussion.                                 But I

 12   think Rule 23 provides enough discretionary case

 13   management to manage that problem if that were the

 14   obstacle.

 15                  MR. LEVIN:            Yes.         And I won't say what you

 16   have probably thought I would say, all three will fail,

 17   but that's right.          If the court were to find two of the

 18   three failed for example, yes, the plaintiffs would have

 19   -- well, actually, what the court should do in that

 20   instance is deny the motion for class certification

 21   because as pled the classes that have been asserted

 22   don't work.

 23            Now, the plaintiffs can come back, I suppose, and

 24   renew their motion as to the one that Your Honor may say

 25   in the opinion could be certified as a class but that


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 77 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*           77


  1   would be up to them how they want to go forward in a

  2   case.

  3            As it stands right now, what the court has before

  4   it is a class or are classes that have all three

  5   theories of harm.          And if one of them fails, the class

  6   can't go forward to a class trial and the motion for

  7   class certification has to be denied.

  8            That's two-packs.

  9            Let's go to the next theory, which is Auvi-Q

 10   foreclosure.      And again here the number, Your Honor --

 11   the numbers, Your Honor, are staggering.

 12   Ninety-four percent of EpiPen transactions involved

 13   insured consumers, and most of them would have paid the

 14   identical price for an Auvi-Q as they would have for an

 15   EpiPen because they had a branded co-pay and, therefore,

 16   would not have been injured by the conduct that the

 17   plaintiffs allege.

 18            Let me pause here, by the way, on the word

 19   "transactions."        In her rebuttal testimony yesterday,

 20   Professor Rosenthal tried to make something of the fact

 21   that, when she talked about her 95 percent generic delay

 22   switching piece -- I realize we're talking about

 23   foreclosure, but generally her opinion was about

 24   transactions, EpiPen transactions, scripts,

 25   prescriptions as opposed to people.                              And then you asked,


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 78 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*             78


  1   of course, Dr. Johnson what does that mean in terms of

  2   people.

  3             And the problem with Professor Rosenthal's answer

  4   there is that while she was trying to draw a distinction

  5   between transactions and people in her testimony

  6   yesterday, that's not actually the way she does it in

  7   her report.

  8             And, Your Honor, I refer the court to look at

  9   paragraph 53 and 54 of Professor Rosenthal's rebuttal

 10   report where she makes very clear that she is making a

 11   conservative, in her words, assumption that the number

 12   of transactions is equal to the number of people in

 13   terms of the way that she performs, in that instance,

 14   her probability analysis that the plaintiffs now rely so

 15   heavily on.

 16             So she herself is using as a -- as a method the

 17   number of transactions equaling the number of people.

 18   And we agree if that's right, the numbers up here

 19   clearly meet whatever legal test the court wants to

 20   adopt.

 21             And, you know, what if it's not right?                             In a

 22   world of 94 percent of transactions may involve

 23   uninjured consumers or 99 percent are uninjured

 24   transactions, the number of uninjured people, no matter

 25   what it is, is certain to be a great number and certain


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 79 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                 79


  1   to meet the test of those prevailing circuits.

  2            And I guess I should adhere --

  3            By the way, because Your Honor asked Dr. Johnson

  4   do we know the number of uninjured people, I'm giving

  5   the court a number of percentages.                             But, of course, it's

  6   not our burden.        It's not our burden to show people are

  7   uninjured.     It's their burden to show the entire class

  8   is injured, and they haven't met it.

  9            We come to the last piece on this again, Your

 10   Honor, the named plaintiffs.                      Fifty percent of the named

 11   plaintiffs we depose and whose documents we looked at

 12   were uninjured.        At the bottom of the slide talks about

 13   what Professor Elhauge's model flaws are.                                    And what

 14   Dr. Johnson said yesterday, that model also fails and

 15   does not show impact for the foreclosure allegations.

 16            Generic delay:            Fifty-four percent of

 17   transactions were shown in the record where insured

 18   consumers paid less to buy a branded EpiPen device than

 19   Professor Rosenthal said they would have.                                    In other

 20   words, less than her but-for price.                              By the way, she

 21   recognizes, as Dr. Johnson said in his testimony, is a

 22   good proxy for what somebody would have paid.

 23            Seventy-nine percent of transactions where people

 24   used a coupon meant people paid zero dollars below that

 25   but-for price.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 80 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                 80


  1             And, again, the named plaintiffs, 50 percent of

  2   the named plaintiffs are uninjured for a variety of

  3   reasons.     They never bought a generic.                              They paid less

  4   than the but-for price, whatever it is.                                  In a case where

  5   you have 50 percent of the named plaintiffs themselves

  6   being uninjured, it is a clear sign this is not a case

  7   that merits classwide treatment.

  8             And, Your Honor, I would point to two named

  9   plaintiff examples in particular for this.                                   The first is

 10   Plaintiff Buchta, B-u-c-h-t-a.                           It's Exhibit 15 to our

 11   opposition brief.          It's the deposition of that

 12   plaintiff, page 189, where that plaintiff testifies that

 13   he bought a branded EpiPen for zero dollars in 2016 but

 14   had to pay $30 to buy the generic in 2018.                                   In other

 15   words, a plaintiff who paid more money to buy the

 16   generic than he did to buy the brand, that is a

 17   plaintiff who was not injured.

 18             And the only way we know that is because we took

 19   the plaintiff's deposition.                     We looked at the

 20   plaintiff's medical records.                      We looked at the

 21   plaintiff's documents and we found that fact in the

 22   record.     That is individualized inquiry.

 23             My second example, Your Honor, yesterday is the

 24   other video that the plaintiffs played in their

 25   rebuttal.     And, Your Honor, if 30 seconds can


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 81 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  81


  1   encapsulate everything we're talking about in these two

  2   days, it was the 30 seconds played at the very end of

  3   their presentation, the rebuttal video from the

  4   plaintiff who was appearing by video talking about

  5   whether she would have bought the brand or generic.

  6            What do we have there?                     We have us quoting her in

  7   the deposition under oath saying she only buys the

  8   brand.    What do they do in response?                             They play a clip

  9   where she says somewhere else in the deposition, well, I

 10   would have bought the brand -- or the generic if it were

 11   cheaper, if my doctor prescribed it, and if I could

 12   afford it.

 13            Those are individualized inquiries at a trial.

 14   We would put that witness up on the stand and we would

 15   cross-examine her about whether, in fact, for her it was

 16   cheaper; whether, in fact, for her her doctor would have

 17   prescribed it; whether, in fact, for her she could have

 18   afforded it.

 19            You can't try those kinds of claims on a

 20   classwide basis and yet we have every right under the

 21   law to do that because otherwise you're certifying a

 22   class with people we know did not suffer injury.

 23            Your Honor, there is obviously a lot of debate

 24   yesterday about the 95 percent switching rate.                                  I'm

 25   going to leave that where it was yesterday.                                  The court


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 82 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*              82


  1   has plenty of briefing, plenty of expert reports about

  2   that.     I'm happy to answer any questions you have.

  3             But I want to focus for today on one other thing

  4   I feel like is getting lost in the briefing that goes to

  5   that issue.      If we can put the next slide up.                             There is

  6   other evidence in the record about the brand and generic

  7   switching rate that is completely inconsistent with what

  8   Professor Rosenthal is saying, and the sources are there

  9   on the slide.

 10             At the time when the Teva generic was supposed to

 11   launch, all these analysts went out and they did

 12   analyses of how many brand loyalists there would be in

 13   the market.      And the percentages here are 80, 85, 60,

 14   75 percent.      Professor Rosenthal is down in the single

 15   digits.     Professor Rosenthal for other drugs besides

 16   EpiPen concedes in her opening report the usual brand

 17   loyalty rate is 10 to 20 percent.

 18             So why is she at 5 or 8 percent in her report,

 19   especially for a product like EpiPen which our expert,

 20   Dr. Blaiss, said -- notes in his reports is a product

 21   where people get used to it, they're trained on it, and

 22   if the option is go to another generic which, by the

 23   way, doesn't work the same in a life-saving situation,

 24   they're more likely to stay with the EpiPen as the

 25   generic?     She didn't take that into account.                              Where


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 83 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                 83


  1   she's at is 8.4 percent.                  And I want to emphasize that

  2   number by the way.

  3            We keep talking about 5 percent because she has a

  4   95 percent brand loyalty rate.                           So two things about

  5   that:    First of all, remember back to my number's slide,

  6   5 percent, even if she's right, is still a hundred

  7   thousand people.         Way more than will be required to deny

  8   this motion for class certification.

  9            Second of all, her number's are not 5 percent.

 10   Your Honor, go back and read her reply report at

 11   paragraphs 53 and 54.              What she says there is for the

 12   quarters that she measured, and she measured I think 11

 13   or 12 or so quarters, the brand loyalty rate is

 14   8.4 percent.      And it's complicated.                          It involves sort of

 15   the curve of getting up to the ultimate 95 percent.                                    But

 16   the bottom line is that's her number, 8.4 percent, for

 17   brand loyalty.       You'll see it in the report.

 18            Now go back to those numbers again.                                 8.4 percent

 19   is somewhere north of now 160,000 people who are in the

 20   class.    So, Your Honor, what do we have here?                                It is

 21   conceded, conceded that more than 160,000 people in the

 22   class are uninjured.             If you look at the other slides

 23   we're talking about, that number could grow as high as

 24   1.5 million.

 25            Let's pause for a minute and step back and ask I


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 84 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  84


  1   think what is ultimately the question that we have to

  2   think about on class cert.                    What would a trial look like

  3   in this case?      If we actually had to try this case as a

  4   class, could we do it?               Right.              I mean, class cert's all

  5   about manageability and superiority and predominance.

  6   Could we do it?

  7             So let's ask ourselves if we had a trial of

  8   consumers, could we do it?                    Your Honor, what you see

  9   there on the slide are just some -- too many questions

 10   we would be entitled to ask every single consumer,

 11   everyone in the class as part of an individualized

 12   inquiry as to whether or not they actually suffered

 13   impact or injury.

 14             I won't -- I won't go through every single

 15   question on the slide.               We'll leave it there.                     But it's

 16   the basic questions you think about, right.                                  Would you

 17   have bought the one-pack?                   Would you have bought the

 18   generic?     What was your co-pay arrangement?                               All those

 19   individualized things that affect whether or not there's

 20   impact.

 21             And importantly, Your Honor, it's not just the

 22   questions.     It's, as the Supreme Court said in Wal-Mart,

 23   it's the answers.          And the answers are all

 24   individualized.        I mean, you got to read the first one

 25   that's up on that slide on the two-pack allegation.                                  We


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 85 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*               85


  1   deposed named Plaintiff Michael Gill.                                And what we do is

  2   we find his Facebook post where he goes out there and he

  3   says, hey, today I scored a double pack of EpiPens for

  4   just 20 bucks; it even has a practice pen.

  5            Now, again, think about how we would try this

  6   case.    We put Mr. Gill up on the stand and we would have

  7   the jury in the box and we would say, come on, ladies

  8   and gentlemen, is this really somebody you think was

  9   harmed because they couldn't get a one-pen single-pack?

 10   Let the jury decide that.                   It's the quintessential

 11   individualized issue.

 12            You see the others up here for other allegations,

 13   foreclosure and generic delay.                           There are -- the record

 14   is replete with evidence from the named plaintiffs and

 15   others that show the answers are individualized.

 16            That's consumers.                What about payors?                 Same

 17   problem.     We'd be entitled to ask a number of sample

 18   questions to each payor, third-party payor, whether they

 19   had suffered any injury.                  And there's some examples of

 20   some of the questions up here again.                               And, Your Honor,

 21   again the answers to those questions would be

 22   individualized.

 23            So, for example, when you look at the two-pack

 24   allegation, this is in the record at Exhibit 16 to our

 25   brief, Optum's witness testified that the limitation of


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 86 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  86


  1   a single pen had zero financial implication for Optum.

  2   In fact, they liked it because their patients typically

  3   want to have more than one EpiPen on hand.                                   We would

  4   have the right to present that evidence at trial to show

  5   that third-party payors like Optum were not harmed.                                     And

  6   that's an individual issue.

  7            Auvi-Q foreclosure.                  Your Honor picked up on this

  8   in your questions to Mr. Burns.                          What I'm quoting there

  9   -- up there from the Humana quote there is not a quote

 10   from Humana.      It's a court -- it's a quote from this

 11   court in this case, docket 1439, a ruling on costs in

 12   this case.     The court recognized that Humana, a member

 13   of the class, has a direct business interest in the

 14   underlying claims in the litigation and has warned its

 15   investors its profits, its margins will go down if the

 16   rebate system goes away.

 17            Presbyterian, another class member, testifies we

 18   like large rebates because they reduce our costs.

 19   Again, of course, we could put that testimony up at a

 20   trial to try and convince the jury that for payors like

 21   Humana and Presbyterian and others, there could not have

 22   been impact.      You can't do that if you try this

 23   classwide.

 24            And on generic delay, you heard a lot about this

 25   yesterday, 10 percent of health plans, according to


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 87 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  87


  1   Dr. Johnson's analysis, are brand loyal plans.                                  And,

  2   again, that too would require individual inquiry.                                  Even

  3   Dr. Johnson used Local 282, the named plaintiff here, as

  4   an example of that and show how they themselves didn't

  5   have a lot of generic purchases they were reimbursing

  6   for.

  7            So, Your Honor, what would a trial look like?

  8   Look, I love Kansas City, Your Honor.                                I love being in

  9   this court.      This has been a really fun case.                              But you

 10   better clear your docket for about six years if we're

 11   going to have to try this case because we have the due

 12   process right to cross-examine every single member of

 13   the class.

 14            We're going to look at all their evidence.                                We're

 15   going to have a verdict form that runs on a bazillion

 16   pages for, you know, 21 different state laws.                                  We'll

 17   talk about the class conflicts that you would have

 18   throughout the trial.

 19            And this last point is an important one.

 20   Subclasses, Your Honor, would not solve the issue.                                     You

 21   cannot just say let's have a subclass of generic delay

 22   people or a subclass of two-pack people because a

 23   subclass as a matter of law still must independently

 24   meet the requirements of Rule 23(b)(3).                                  And for all the

 25   reasons we're talking about these two days and in our


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 88 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                 88


  1   briefs, they don't.

  2            So there is no solution to this.                                They've pled

  3   five separate classes with three different factual

  4   theories that cannot be tried as a class action and have

  5   literally no model to show otherwise.

  6            Your Honor, before I leave predominance, I want

  7   to talk about a couple -- I just sort of put them up on

  8   the slide as a roadmap -- other issues, a couple of

  9   which Mr. Burns focused pretty heavily on this morning

 10   -- this afternoon -- early this afternoon.

 11            Let's start with the probability analysis.                                So

 12   this comes up for the first time in their -- in

 13   Professor Rosenthal's rebuttal report.                                 She talks about

 14   the probability, right, 99 percent that a consumer or

 15   third-party payor would have bought a single-pack or

 16   would have bought the generic.

 17            A couple problems with this.                            First of all, just

 18   as a matter of law, a probability analysis can never be

 19   used to certify a class action.                          And, in fact, contrary

 20   to what Mr. Burns said and, frankly, what Professor

 21   Rosenthal tried to give a legal opinion about yesterday

 22   on the stand, we are not aware of a single court in the

 23   United States that has ever certified a class action on

 24   the basis of a probability analysis.

 25            And, by the way, that's not surprising because


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 89 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*         89


  1   the Wal-Mart court, the Supreme Court law of the land is

  2   you have to prove that the case, in fact, must be a

  3   class action, not that there's a 99 percent chance you

  4   were injured.      You've got to have a model that shows you

  5   actually were injured or else there's no Article III

  6   standing, there's no predominance, and probabilities

  7   can't show that.

  8            As Professor Rosenthal said in her report, she is

  9   estimating the percentage of class members who "might

 10   not have suffered an overcharge."                            That's her reply

 11   report at paragraph 50.

 12            Your Honor, in no sense under governing Supreme

 13   Court and Tenth Circuit law can the probability that

 14   somebody might have suffered an overcharge be enough to

 15   meet the evidentiary burden the plaintiffs have to carry

 16   here to meet Rule 23.

 17            That's the first fundamental problem, but there's

 18   even a more basic sort of factual problem with the

 19   probability analysis.              It doesn't show impact or injury.

 20   What it shows is, if you believe it -- which, of course,

 21   we think it's flawed.              But even if you believe it, what

 22   it shows is there's a high likelihood you would have

 23   bought a one-pack or there is a high likelihood you

 24   would have bought a generic product, right.

 25            The problem is that's not plaintiffs' theory of


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 90 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                     90


  1   harm.     Their theory is not that you were harmed because

  2   you would have had one of those two things; it's because

  3   you would have paid more money.                          There would have been

  4   an overcharge.       That's the injury that they're

  5   aggregating in Professor Rosenthal's aggregate damages

  6   model.

  7             But for all those reasons we just talked about,

  8   that's not necessarily true.                      Take Plaintiff Buchta,

  9   right, there's an example of somebody who would have

 10   bought the generic and paid more for it and so therefore

 11   would not have had impact or injury to bring a claim.

 12             Probabilities can't possibly tell you anything

 13   about impact or injury under the plaintiffs' theories of

 14   the case.     That's the relevant questions.                                  And it can't

 15   get there.     It stops short because it says nothing about

 16   pricing, nothing about, you know, insurance and

 17   deductibles and co-insurance and all the rest.                                     It's not

 18   what it measures.

 19             Two other points:               First, the methodology is

 20   flawed.     I don't want to leave that hanging.                                  I mean,

 21   Dr. Johnson talked about this yesterday.                                     It's sort of

 22   garbage in, garbage out.                  She gets to her 99 percent

 23   probability number because she assumes 95 percent

 24   switching rate, for example.                      That's wrong.                 Then her

 25   probability analysis means the numbers drop down as


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 91 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  91


  1   well.

  2            One last point, the legal issue:                                The plaintiffs

  3   keep citing the Lexapro case.                       Before I get there, I

  4   want to cite -- I don't want to skip over the one case

  5   they keep ignoring, that's the Asacol case.                                  We know a

  6   lot about the First Circuit decision, but Asacol gets

  7   remanded after class cert is denied.                               And what do the

  8   plaintiffs try and do in that case?                              They move to

  9   certify a payor-only class.                     And the sole evidentiary

 10   basis they try to do that is a new report from

 11   Professor Rosenthal using a probability analysis of

 12   third-party payor harm.

 13            It's basically, you know, identical to the one

 14   she does here.       And they cite Lexapro and the court has

 15   none of it.      Swats it away and says, look, you had your

 16   chance to do it.         I'm not going to let you come back and

 17   do this.     And then they move for reconsideration and the

 18   Asacol district court again says, no, I'm not going to

 19   allow you to certify a class on this basis.

 20            Now, I will concede there's not a wealth of

 21   analysis here.       There are minute orders and all the

 22   rest.    But the bottom line is if the law were as clear

 23   as they thought it was, especially when Lexapro was a

 24   First Circuit case and Asacol is in the First Circuit,

 25   if the law were really as clear as they thought it were,


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 92 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                   92


  1   then no doubt the Asacol court would have had to think

  2   twice about that and consider that issue.                                    It didn't.

  3   It denied trying to certify a class based on

  4   Professor Rosenthal's model, and that is out there.

  5            As for Lexapro, let's start with the obvious.

  6   Class certification was denied in the Lexapro case not

  7   granted.     It was denied on the grounds of statute of

  8   limitations.      And the court's only reference to the

  9   statistical analysis was in dicta.

 10            Your Honor, I happened to be reading your motion

 11   to dismiss ruling two or three nights ago and you

 12   criticized a couple of the cases that we cited in that

 13   motion to dismiss ruling because you said they're dicta

 14   from other circuits and I'm not going to be bound by

 15   that law.     Well, that's what Lexapro is, it's dicta from

 16   other circuits.

 17            The court did not rule on it.                             It's one

 18   throw-away sentence about statistical evidence where

 19   class cert is denied.              It can't possibly overwhelm

 20   Asacol, the First Circuit decision in Asacol, and all

 21   the other things we're talking about here today.

 22            One last point:             What Lexapro says is that in

 23   that case in dicta there is statistical and clinical

 24   evidence that could have perhaps been used to certify a

 25   class.     And we say -- this in our surreply.                                 Won't go


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 93 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                93


  1   into a lot of detail about it.                           But, suffice it to say,

  2   there is specific evidence in that case, like really

  3   specific as to the named plaintiff itself, that there --

  4   that there was conduct that affected that named

  5   plaintiff.

  6            There is nothing even close to that kind of

  7   evidence here.       Where is the evidence that Local 282 was

  8   personally deceived by Mylan or by Pfizer?                                   I mean,

  9   that's the analogous situation to what happened in the

 10   Lexapro case.      It just doesn't exist.                            No court has ever

 11   certified a case based on the probability analysis, Your

 12   Honor.    This court clearly should not be the first.

 13            Collateral source:                 I have to say it's kind of

 14   surprising, frankly, how much the plaintiffs are making

 15   of this issue, given how they have litigated this case

 16   from the very beginning.                  It didn't even show up until

 17   their reply brief.           There's no model about it at all and

 18   it fails for a slew of reasons.

 19            First of all, let's start with the fact that

 20   their complaint alleges costs to each consumer as the

 21   amount paid out-of-pocket after insurance.                                   Their

 22   damages models from Professors Rosenthal and Elhauge

 23   divide the damages between the consumers on the one hand

 24   and third-party payors on the other.                               So there is no

 25   model, no evidence, no record evidence to suggest how


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 94 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                  94


  1   they're going to apply this if suddenly now they have a

  2   collateral source theory in the case.

  3            And there was a pretty rather surprising

  4   development a couple of hours ago when Mr. Burns stopped

  5   here and talked about this, Your Honor.                                  What he said

  6   was -- he put up these slides and he said, okay, if

  7   collateral source is right, then now all of a sudden the

  8   single flat co-pay consumers are suddenly in the class.

  9   They've been excluded from day one, mind you.                                  They're

 10   excluded from all the experts' models, mind you.                                  But

 11   today for the first time we hear "let them in."

 12            We're going to talk about class conflicts in a

 13   minute, Your Honor, but I can't leave this without

 14   making the obvious point.                   What you just heard the

 15   plaintiffs' counsel do was kick the third-party payors

 16   in their class to the curb.

 17            They have a damages model that awards some

 18   portion of the overcharged to the third-party payors and

 19   some portion to the consumers.                           And now what they did

 20   was walk into court and say, forget about that.                                  Now

 21   these single flat co-pay people can recover the entire

 22   overcharged themselves; they should be in the class

 23   because they have the right to get the entire thing, or

 24   at the very least even if they don't have a right to the

 25   entire thing, we're going to have a fight about it where


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 95 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*         95


  1   the jury is going to have to decide are they going to

  2   allocate the money to the individual consumers or the

  3   portion of the overcharged that goes to the third-party

  4   payors.

  5             It screams conflicts.                   That's the reason they

  6   probably didn't litigate this issue the way they did

  7   from the complaint, and it's the reason why the court

  8   with no model, no evidence, no discovery, no record

  9   should allow the collateral source doctrine to suddenly

 10   pop up for the first time in the reply brief in this

 11   case.

 12             Having said that, Mr. Burns spent a long time on

 13   the collateral source rule, so I would be remiss if I

 14   didn't give the court the benefit of our other reasons

 15   why we think it doesn't apply.

 16             First of all, if class certification -- if the

 17   collateral source doctrine applies, Your Honor, class

 18   certification has to be denied.                          Let's start with the

 19   most important thing.              First of all, he doesn't even

 20   solve plaintiffs' problems.

 21             If you wouldn't have bought the generic, or you

 22   wouldn't have bought the one pen, then collateral source

 23   doesn't do anything for you.                      You still have those same

 24   individualized issues we just spent the last 45 minutes

 25   talking about.       You only have this collateral source


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 96 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                 96


  1   doctrine issue if you would have switched or would have

  2   done this other conduct, and now we're talking about a

  3   damages question.

  4            But if you wouldn't have suffered impact or

  5   injury to begin with, then collateral source doesn't get

  6   you anywhere.      So it doesn't solve the fundamental

  7   problems they have got with individualized issues in the

  8   class.

  9            Second, as we've talked about, there is no model

 10   and no expert testimony to support collateral source.

 11            Third, as we talked about, it would create

 12   impossible conflicts between the third-party payors and

 13   the consumers.

 14            Fourth, it would create impossible state-by-state

 15   predominance problems.               We talk about this in our

 16   briefing.     The collateral source doctrine is a state

 17   doctrine of common law.                 In a number of states, it

 18   doesn't even exist.            In some other states, it's

 19   interpreted one way.             In some other states, it's

 20   interpreted another way.

 21            The plaintiffs' only comeback to that, Your

 22   Honor, in their surreply reply is, well, we didn't -- we

 23   didn't document all the cases that are out there.                                  We

 24   didn't document all these different states.                                  Your Honor,

 25   that's not our burden to go document all this.                                  It's


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 97 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*            97


  1   their burden to show that it's not going to be a

  2   predominance problem.

  3            And it's just a fact that the collateral source

  4   doctrine differs in all these different states they're

  5   seeking to certify and they have not given the court a

  6   basis to show why that would not independently create a

  7   predominance problem.

  8            There's also legal problems, of course, Your

  9   Honor.    We don't think the collateral source doctrine

 10   applies at all.        And Mr. Burns, for example, relied

 11   heavily this morning on the Tenth Circuit case, the

 12   Friedland case.        He cited a portion of that case from

 13   page 1206.

 14            Your Honor, what I would urge the court to do is

 15   to keep reading on page 1206.                       Because right below that

 16   portion that Mr. Burns read, the Tenth Circuit went on

 17   to say the following, "Courts have applied the rule,"

 18   meaning the collateral source doctrine, "when the

 19   injured plaintiff has been compensated by, for example,

 20   Social Security Disability payments or unemployment

 21   compensation."       The injured plaintiff.

 22            In other words, they're doing it again.                             They're

 23   skipping the injury and impact analysis and cutting

 24   straight to damages.             Collateral source is an

 25   evidentiary doctrine that prevents the jury from not


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 98 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*                    98


  1   awarding the proper amount of damages to a plaintiff who

  2   is injured on account of insurance payments or something

  3   else.    But this isn't a case of class certification

  4   about damages.       It's about injury and they still can't

  5   show that classwide.

  6            The other thing you should keep on reading in

  7   that case, Your Honor, is the very next paragraph.                                     The

  8   court actually goes on to say, by the way, "It's also

  9   far from clear that this common law tort principle

 10   applies to claims that are brought pursuant to CERCLA,"

 11   C-E-R-C-L-A.      That's the statute that the court is

 12   interpreting in the Friedland case.

 13            And we agree the collateral source doctrine is a

 14   tort doctrine.       This is not a tort case.                                There is no

 15   case law that they can cite other than D.C. Superior

 16   Court decisions in Norvir to support their theory.

 17            Your Honor, I would urge the court to look at the

 18   K-Dur, D-U-R, court which walks through the entire case

 19   law and finds that as a matter of law collateral source

 20   doesn't apply.       And we also the urge the court to read

 21   the Gumwood Shopping Partners case which also holds that

 22   it doesn't apply in the antitrust context.

 23            So if it doesn't apply as a matter of law, it

 24   creates conflicts, it doesn't solve the individual

 25   problems.     It's a hail Mary, Your Honor, and it doesn't


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 99 of 155

      17-md-2785     In re: EpiPen                6.12.19          *REDACTED*             99


  1   work.

  2            Two other things:                WAC, they keep talking about

  3   how the price of WAC is tied to the retail price and so

  4   therefore somehow that had some effect on the -- on --

  5   on the plaintiffs here.                 Well, actually, Mr. Burns did

  6   me a favor, because in his argument what he said was

  7   consumers "don't actually pay the full price of the

  8   drug."     Well, that's the WAC.                    We agree they don't pay

  9   the WAC.     They pay WAC less rebates and then you factor

 10   in their insurance payments and their deductibles and

 11   their coupons and their patient assistance programs.

 12            So saying that the WAC price went up, that Mylan

 13   had all these incredible WAC price increases doesn't get

 14   them anywhere.       Because of the complexity of the drug

 15   pricing system, as Mr. Burns said, they don't actually

 16   pay the WAC, and that's the problem.

 17            As for Professor Rosenthal's chart she put up

 18   yesterday, Dr. Johnson rebutted that.                                Tying the WAC to

 19   retail price doesn't do it because that chart doesn't

 20   include rebates, and rebates are a fundamental piece of

 21   this case.     And as Mr. Burns said, people don't pay the

 22   retail price anyway.             So it doesn't show you anything in

 23   terms of what the plaintiffs are trying to show here.

 24            One last thing:             I'm actually not really sure why

 25   they keep talking about WAC because WAC isn't even part


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 100 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                    100


  1    of the models for the theories in the case.                                   If you look

  2    at the two-pack and generic delay models that

  3    Professor Rosenthal opines on, they don't depend on WAC

  4    at all.    Dr. Johnson said that yesterday.                                 And if you

  5    look at the Auvi-Q foreclosure model, that too doesn't

  6    depend on WAC at all.

  7              What Professor Elhauge is measuring is net prices

  8    after rebates; in other words, not the WAC.                                   It's the

  9    WAC minus the rebates.              So this theory that WAC is tied

 10    to retail price in matters to this case, it fails, one,

 11    because that's not true.                 WAC is not tied to the price

 12    and ignores the rates in the pricing system.                                   Number

 13    two, it doesn't matter.                It's not the theory of their

 14    case and it doesn't get them anywhere.

 15              Last thing, Your Honor:                       Mr. Burns made a big

 16    point today about loss of choice, which I also find

 17    confusing because loss of choice literally -- literally

 18    is found in one sentence in their reply brief.                                   That's

 19    the first time they ever assert it.                             And the reason I

 20    suspect they never assert it is because there is zero

 21    support for it in the record.                      It is not part of

 22    Professor Rosenthal's models.                      She's not asserting

 23    damages -- or economic harm on behalf of loss of choice.

 24    It is not part of Professor Elhauge's models.

 25              And, in any event, Your Honor, if loss of choice


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 101 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*          101


  1    is really now their theory of harm, I mean, how much

  2    more of an individualized inquiry do we have than loss

  3    of choice?     Would you have chosen to buy the EpiPen

  4    one-pack if it were available?                          Would you have chosen to

  5    buy the EpiPen-Teva generic if it were available?                           I

  6    mean, Dr. Portnoy, their own medical expert in this

  7    case, says that the decision about whether to actually

  8    have a two-pack or not is individualized.

  9             You look at everybody's medical histories.                         You

 10    talk to their doctors.              Choice is inherently

 11    individualized.       If that's their theory, it's just the

 12    last nail in the coffin for predominance.

 13             All right, Your Honor.                    If I may, I'd like to

 14    move to the next topic we've got here, which is RICO.

 15    They make a big deal of RICO, this alternative RICO

 16    analysis.

 17             Your Honor, Mr. Burns said, as part of his

 18    argument, that the damages to the class can be different

 19    than the individual damages from predicate acts, and

 20    that's sort of his whole basis for talking about why he

 21    believes a class can be certified here, RICO class, on a

 22    classwide basis.

 23             If we can put the next slide up.

 24             Your Honor, I want to be very clear about what

 25    RICO law requires and let me make clear why I'm saying


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 102 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                     102


  1    this.    Mr. Burns is focused on damages.                               We are focused

  2    on causation.      The reason why the RICO class cannot be

  3    certified is because they cannot show causation through

  4    common proof on a classwide basis.                            The Supreme Court

  5    law is clear -- forget about damages to the class.                                    As

  6    to causation, the causation has to be something that is

  7    caused by the predicate act.                     And, Your Honor, you said

  8    it too, page 80 of your motion to dismiss ruling, "A

  9    RICO plaintiff's damages must flow from the commission

 10    of the predicate acts."                We agree.

 11             So the question is:                 Can they show that the

 12    predicate acts caused damage -- or rather impact or

 13    injury to the entire class through common proof?                                 No

 14    way.

 15             This is not only a RICO case, it's a RICO fraud

 16    case, and that is really important.                             Your Honor, it is

 17    really hard to certify a RICO class action in federal

 18    court and it is really, really hard to certify a RICO

 19    fraud class action under the law of this circuit.                                 And

 20    you see it there on the third bullet point in cases

 21    arising from fraud.           If you're going to show causation,

 22    that has to be predicated on reliance.                                And as CGC held,

 23    individualized issues of reliance will often preclude a

 24    finding of predominance.                 That's this case.

 25             Don't be fooled by them saying that their RICO


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 103 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                   103


  1    predicate acts are things like the switch to the

  2    two-pack or the patent litigation.                            That's not it.            It's

  3    a fraud case.      It's the communications.                             The fraud claim

  4    depends not on the switch to the two-pack but on the

  5    two-pack press release that Mr. Burns put up, that Dey

  6    press release, right.

  7             So the relevant question here is:                                  Did that

  8    predicate act, the issuance of a press release, cause

  9    harm that can be shown through common proof on a

 10    classwide basis?        Of course not.

 11             Where is the evidence in the record to show on a

 12    common basis that every payor and consumer in the class

 13    suffered harm because Mylan issued a press release in

 14    2011, or because Mylan and Pfizer issued press releases

 15    around -- around the patent litigation in 2012, or

 16    because Heather Bresch said something in an earnings

 17    call in 2009?      It literally doesn't exist.                               We asked

 18    every named plaintiff did you rely on these fraudulent

 19    misstatements?      Every one of them said no.

 20             So under the Supreme Court's authority in Bridge,

 21    they've got to find somebody else who relied on it in

 22    the causal chain.         They don't have it.                         There's no

 23    evidence showing the doctors or payors or anybody else

 24    relied or in any way found that these predicate acts

 25    caused them to act in a different way, and there is


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 104 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                    104


  1    certainly no way to do that on a classwide basis.

  2             I want to emphasize that I'm not making a summary

  3    judgment argument.          I'm making a class cert argument.

  4    Can you say that everybody relied on those predicate

  5    acts and the harm was caused in a uniform way?                                      The

  6    answer is absolutely not.

  7             I mean, just take Heather Bresch's, for example,

  8    September 2016 congressional statements, part of their

  9    RICO predicate acts claim.                   I mean, think of all the

 10    people in the class that would have made purchases

 11    before the statements were ever even made.                                   That

 12    happened in September of 2016.                          How are we showing on a

 13    classwide basis that anything caused harm or not?

 14             In that reply brief, Your Honor, they tried to

 15    get around this by citing to their experts, and you will

 16    see little bold headers in the reply brief that said

 17    "Two-Pack Causation", you know, "Generic Delay

 18    Causation."     They cite to their experts.

 19             That's not going to work.                        Their experts here are

 20    not causation experts, period, full stop.                                   They're not.

 21    There's no evidence in the reports about causation.

 22    They are damages experts.

 23             And you want the best example of that, Your

 24    Honor?    The reason why the Teva generic was not sold

 25    until 2018 -- you know our position on this -- is


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 105 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*               105


  1    because the FDA didn't approve it for sale until 2018.

  2    If Professors Rosenthal and Elhauge were doing a

  3    causation analysis, they would have looked at that and

  4    they would have ruled it out.                      They didn't.             They

  5    assumed causation, they assumed liability, and they went

  6    to calculate damages.             There is no evidence, no expert

  7    evidence, no fact evidence to show causation.

  8              So what are you left with?                        The last hope of a

  9    RICO plaintiff who's trying to certify a class action in

 10    this circuit.      Can we infer reliance under the CGC test?

 11    No way.    Under CGC, "inferences of reliance are not

 12    appropriate in most class actions."                             That's a quote.

 13              In fact, quoting the Southern District of

 14    California case, what CGC says is, the law of this

 15    circuit, "You can only infer reliance when the behavior

 16    of the class cannot be explained in any other way than

 17    the alleged misconduct."                 It would be a fundamental

 18    error of law, Your Honor, to find that here given the

 19    plaintiffs' allegations.

 20              Can we explain the fact that a named plaintiff

 21    purchased a two-pack for any other reason than Mylan

 22    having issued a press release in 2011?                                Of course we

 23    can.   We deposed them and they told us.

 24              Can we explain why they may have not decided to

 25    purchase the Teva generic for reasons having nothing to


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 106 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                    106


  1    do with the patent litigation?                          Of course we can.

  2             You can't possibly infer that everybody did what

  3    they say was wrong and -- and injured by because of the

  4    conduct that was alleged in this case.                                And they jump up

  5    and down, Your Honor, and scream about the Menocal case.

  6                   THE COURT:           It's not a RICO case.

  7                   MR. LEVIN:           It's not a RICO case.                       It's not

  8    fraud.    It's a great example of how this case is.                                   I

  9    mean, that's a case where you have detainees in an ICE

 10    facility forced to do slave labor.                            That's not this

 11    case.

 12             Neurontin they also scream about.                                  The key

 13    distinguishing factor there, of course, is the expert

 14    evidence there from Professor Rosenthal did go to

 15    causation evidence.           Unlike here, there is no causation

 16    evidence and no basis to certify the class.

 17             All right.       Last case I got to touch on, not on

 18    the slide, Mr. Burns talked about this alternative RICO

 19    analysis.     First of all, let's make one thing very

 20    clear.    Alternative RICO is still RICO.                               So all the

 21    things we just talked about means the alternative RICO

 22    theory fails for all those exact same reasons.

 23             And by the way, I should have even said at the

 24    beginning, all the other reasons we've spent the last

 25    hour or so talking about, that's not unique to the RICO


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 107 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                   107


  1    claim.    It's unique overall to the classes they're

  2    trying to certify.

  3             But the alternative RICO damages model fails for

  4    another reason which is in a word Comcast.                                  It is the

  5    law of the land that you must tie each theory of

  6    liability to a calculation of damages.                                They don't do

  7    that.    I mean, we played that clip from Professor

  8    Rosenthal yesterday.            And what does she say?                        She says

  9    it's sort of a hodgepodge, a kitchen sink of all the

 10    theories in the case.             I can't really separate it out.

 11    I mean, maybe I could use this model to help me do it,

 12    maybe I could use that model to help me do it.                                  That

 13    doesn't cut it in class certification.

 14             It is their burden now, not a year from now, not

 15    two, now to have a model that would show how if they

 16    only win on one theory of liability they can take the

 17    damages out for everything else, and they can't do it.

 18             Dr. Johnson talked about that in EpiPen4Schools.

 19    With all due respect to Mr. Burns' argument this

 20    afternoon, maybe it's not a big number, but it's a

 21    number, and the number didn't change.                               Which means the

 22    alternative RICO methodology can't adjust for changes in

 23    the causes of action in the case.

 24             And what Mr. Burns didn't talk about was the

 25    other thing Dr. Johnson mentioned, which is if you just


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 108 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                108


  1    do the math and you subtract out the two-pack damages in

  2    the alternative RICO methodology, you get to a negative

  3    number.

  4              So by definition this is not a methodology that

  5    can possibly pass the Comcast test.

  6              All right.      My remaining eight minutes or so I

  7    want to make sure I touch on typicality and the class

  8    conflicts issue.        Your Honor has really touched on this

  9    the last two days through your questions yesterday and

 10    again with your questions to Mr. Burns.                                 And it is a

 11    critically important issue because without Local 282, if

 12    they have a conflict, the class goes down.

 13              To be typical, the named plaintiff has to be a

 14    class member, have no interest antagonistic to the class

 15    and have suffered the same injury.                            That is District of

 16    Kansas law from the Edgington case 139 F.R.D. at 189.

 17              Your Honor, I have to say it's actually fairly

 18    remarkable the plaintiffs in this case have only one

 19    named plaintiff third-party purchaser, and that third

 20    party purchaser isn't a health insurer, isn't the kind

 21    of payor that we've been talking about these last two

 22    days.     It's a union welfare fund.

 23              And the way that I think is easy to think about

 24    this, Your Honor, is two-fold.                          First, we have

 25    individual defenses against Local 282 that we don't have


                              Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 109 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                    109


  1    against other third-party payors.                           And you see, for

  2    example, the first row of that chart, Local 282 bears

  3    the price risk of increased drug costs.                                 What does that

  4    mean in plain English?              If their drug costs go up, they

  5    go back to the members and say, hey, write me a bigger

  6    check.    So they are never injured because they get

  7    reimbursed for all the increased drug costs.

  8             We would have every right at a trial to put

  9    Local 282 on the stand and to try that claim and to try

 10    that defense, and yet that may not be a defense we have

 11    against other absent members of the class who are payors

 12    who perhaps get reimbursed through different mechanisms,

 13    premiums and competitive market, whatever it may be.

 14    They operate differently.

 15                   THE COURT:           How is that different?                       How is

 16    what they do different from an increase in premiums?

 17                   MR. LEVIN:           Sure.          Because an increase in

 18    premiums is no guarantee you cover your costs.                                   There's

 19    no guarantee from the actuarial standpoint that if the

 20    cost of EpiPen go up, Cigna is going to be able to

 21    increase premiums to recoup that entire costs.

 22             There are all sorts of other stuff going on, as

 23    we saw from those crazy-filled charts yesterday, right.

 24    Maybe they don't increase their premiums.                                   Maybe they

 25    deal with it on the rebate end, or they deal with it in


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 110 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*             110


  1    fees when they're dealing with the PBMs or with their

  2    own clients, or maybe they adjust levels of coverage or

  3    other kinds of things.

  4             There is nothing in the record that would suggest

  5    that -- that the way Local 282 operates is identical in

  6    a way to all the other payors in the class that at the

  7    very least, whether I'm right or not, honestly, isn't

  8    the question.      It's whether there is a question to be

  9    asked at a trial of Local 282 that would not be asked at

 10    the trial of other payors that makes them unique.

 11             The other way to look at it, Your Honor, is flip

 12    that.    We also may have individual defenses, defenses in

 13    air quotes, and conflicts and issues that apply to other

 14    payors that don't apply to Local 282.                               And you see, for

 15    example, some of those in the other rows up here in the

 16    chart, Your Honor.          The other payors in the class

 17    negotiate for drug prices, they own or control their

 18    PBMs.    And here we get into the class conflicts issue.

 19             Your Honor, after Professor Elhauge testified

 20    that payors were harmed you asked a very interesting

 21    question yesterday.           You said, "Why is it that

 22    third-party payors would let the PBMs do this to them?"

 23    Right?    "These are some of the most sophisticated

 24    companies, healthcare companies in America."

 25             The answer to that question, Your Honor, is


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 111 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                     111


  1    simple, because it is those payors' position that the

  2    rebate system is good for them.                         You saw that in the

  3    order the court issued in February from Humana that I

  4    put up before, and you see it here in the bottom of this

  5    slide.    Multiple payors testified they like the rebates

  6    and want them to be higher.

  7             And the second bullet is something we pulled out

  8    that post-dated our brief.                   It's from Cigna's Senate

  9    testimony -- of course the court can take judicial

 10    notice of this -- in April of this year.                                    "Rebates are

 11    not the cause of increased drug prices.                                 Rebates are

 12    used to reduce healthcare costs for consumers."

 13             Cigna is a class member, and their chief clinical

 14    officer is telling the United States Senate that rebates

 15    are good for us.        They're good for the system.                              And yet

 16    here's Local 282 coming into court and saying rebates

 17    are the scourge of the drug pricing system, they're part

 18    of a RICO conspiracy, they're part of an antitrust

 19    conspiracy.

 20             Your Honor, there is no way to certify a class in

 21    the face of those kinds of fundamental conflicts in the

 22    theories that Local 282 is pursuing and the other payors

 23    in the class are not.

 24             You know, to pick up Professor Elhauge's analogy,

 25    these other companies are not just goats being led to


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 112 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                    112


  1    their demise in the commons.                     These are sophisticated

  2    companies who know what they're doing.                                They know what

  3    it does to their bottom line and they do not support the

  4    kind of theories in their statements that Local 282 is

  5    advocating here.

  6             I would also note, by the way, that in response

  7    to Mr. Burns' response to your question, for the first

  8    time now they're asking the court to just exclude the

  9    PBMs of entities that have both PBM and payor entities

 10    combined.     I mean, that's impossible, right.                                 I mean,

 11    it's one company.         Cigna and ESI merged.                             It's one

 12    company.     So trying to somehow separate out the PBM

 13    portion of Cigna and ESI is impossible.

 14             Humana is one company.                    How are you going to

 15    separate out their pharmaceutical benefits manager

 16    transactions?      There's no model for that.                                There's no

 17    discovery on that.

 18             How do you even define what a PBM is?                                  The range

 19    of services that PBMs offer differ from year to year.

 20             What Anthem is doing today may not be what it's

 21    doing tomorrow, same for Humana and Cigna and all the

 22    rest.    This is just some new way to get around, Your

 23    Honor, what basically they have now conceded, which is

 24    there is a conflict on the payor side of this class, and

 25    the conclusion they're offering has no support in the


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 113 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*            113


  1    record and no model that would show that it can be done.

  2             Your Honor, I have got two minutes left.                           Before

  3    I hand it over to Mr. Gandesha, I will just say two very

  4    quick things, one as to ascertainability and the other

  5    as to consumer protection and unjust enrichment.

  6             As to ascertainability, I think it's all there.

  7    It's all briefed.         Your Honor has the affidavit of

  8    Dr. Hughes that's in the record talking about why what

  9    Professor Rosenthal purports to do here is not right.

 10             I just want to stick to the legal question.                           Your

 11    Honor is right, so is Mr. Burns, the Tenth Circuit has

 12    never addressed what the legal standard should be for

 13    ascertainability.         We respectfully submit the court

 14    should adopt the Third Circuit and Eleventh Circuit

 15    standard.     But I think the point I want to leave the

 16    court with is we win even if you don't.

 17                   THE COURT:           We're back to the Seventh

 18    Circuit discussion.

 19                   MR. LEVIN:           Well, no.              On ascertainability,

 20    we're actually back to the Tenth Circuit discussion

 21    about ascertainability.                And for that, Your Honor, I'd

 22    refer you to the Shook case, Tenth Circuit 2004.                            The

 23    law of the Tenth Circuit is that, "The lack of

 24    identifiability is a factor that may defeat the

 25    Rule 23(b)(3) class certification."


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 114 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*           114


  1             And our argument here is you cannot identify who

  2    is in the class.        And whether you apply the strict sense

  3    or the weak sense of that, you still have to be able to

  4    identify them, and for all the reasons in the record you

  5    can't.

  6             One last point, unjust enrichment and consumer

  7    protection:     I guess all I would say here, Your Honor,

  8    is the way that you categorized those claims and grouped

  9    them into certain things for purposes of a 12(b)(6)

 10    motion is very different from the way we have to

 11    actually have to try them.

 12             And so it's one thing to put them into these

 13    buckets for 12(b)(6), but when you apply the cigarette

 14    test or apply the substantial injury test, every state

 15    is going to have their own standard about what that

 16    means.    And we have a right at a trial to try those

 17    claims under all 21 state laws the plaintiffs are

 18    putting forth here.           So we believe predominance fails

 19    for those claims as well.

 20             At the end of the day, Your Honor, no court's

 21    ever certified a case like this one.                              Don't be the

 22    first.

 23                   THE COURT:           Thank you very much, Mr. Levin.

 24             Mr. Gandesha.

 25                   MR. GANDESHA:               Your Honor, you mind if we


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 115 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*      115


  1    pause the clock while we swap.

  2                   THE COURT:           Yeah, we'll turn the clock off,

  3    kind of a water break all around.                           All set?

  4                   MR. GANDESHA:               I'm ready.

  5                   THE COURT:           You're on the clock.

  6                   MR. GANDESHA:               Good afternoon, Your Honor,

  7    Raj Gandesha from Pfizer.                  It's a pleasure to be at the

  8    podium finally in this case.                     I'm going to spend what

  9    remains of our time talking about the generic delay

 10    issues in the case.

 11              The generic delay issues are particularly of

 12    interest to Pfizer because we've heard about three

 13    different factual theories; the two-pack foreclosure,

 14    the two-pack issues, two-pack switch, the formulary

 15    foreclosure issues, Auvi-Q foreclosure and generic

 16    delay.

 17              And notwithstanding Mr. Burns' general references

 18    earlier today to the defendants' overarching scheme and

 19    collusive activity, both in the complaint in the

 20    plaintiffs' papers and in the expert reports, when the

 21    plaintiffs actually mention any of the Pfizer entities

 22    by name, they do so in relation to the generic delay

 23    theory.    So I'm going to spend a few minutes talking

 24    about reasons why the generic delay theory do not

 25    support certification of a class.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 116 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                 116


  1             And let me just begin by saying Pfizer absolutely

  2    agrees with Mr. Levin's presentations.                                We -- we agree

  3    that for all the reasons he gave, the court should not

  4    certify any class on a generic delay basis.                                 We're going

  5    to talk about some additional issues that we think also

  6    further underscore why certification is not warranted.

  7             So let's begin talking about sort of the generic

  8    delay theory.      And I'll try to do this very quickly,

  9    mindful of where we are on the clock.

 10             So the generic delay theory focuses on patent

 11    litigation that Pfizer commenced in 2009 asserting

 12    patents that expired in 2025 resulting in the April

 13    26th, 2012 settlement agreement between Pfizer and Teva.

 14    And that provided for an entry date in June of 2015, and

 15    it's that entry date that the plaintiffs allege was a --

 16    was a delayed entry date.                  And their basic theory is

 17    that there was a reverse-payment that induced Teva to

 18    agree to a date that's later than the date it would have

 19    agreed to.     Okay.

 20             So the question in -- in the plaintiffs' generic

 21    delay theory, the question it raises is what is the

 22    entry date that should have occurred in the but-for

 23    world?    Well, the date we have heard both yesterday and

 24    earlier today is March 13th, 2014.                            That's the date that

 25    Professor Elhauge has identified.


                              Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 117 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*              117


  1             But what's important about this, and these are

  2    the two issues I want to focus on in my 17 minutes, is,

  3    first of all, that date is simply an illustrative date,

  4    okay.    It's an illustrative no-payment settlement entry

  5    date, okay.     It's most emphatically not a but-for

  6    generic entry date, okay.                  Professor Elhauge, as we will

  7    see momentarily, has disclaimed any notion that that is,

  8    in fact, the date Teva would have entered the market

  9    with -- with the generic, okay.

 10             I also want to talk about the assumptions that go

 11    into Professor Elhauge's model that arise at that date.

 12    So to get at this, let's -- let's review for a moment or

 13    two the interrelationship between the expert opinions

 14    that we heard about both yesterday and earlier today.

 15    Everything begins with Professor Torrance, which is the

 16    plaintiffs' patent litigation expert.

 17             And Professor Torrance offered an opinion that

 18    Teva had an above 70 percent chance of success.                             Okay.

 19    Now, we'll talk about some issues as to why that's

 20    unreliable input to the model, and the primary reason is

 21    that it's not actually based on the actual trial record,

 22    and we've offered a rebuttal opinion that addresses that

 23    on -- by Judge Folsom.

 24             So after Professor Torrance offers his opinion of

 25    an above 70 percent chance of success, Professor Elhauge


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 118 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                118


  1    uses that opinion as an input to his model.                                 He chooses

  2    the midpoint of that -- that range, 85 percent as we

  3    heard yesterday, and that he uses to derive the

  4    no-payment settlement license entry date of March 13th,

  5    2014.

  6             And we heard yesterday, again, that Professor

  7    Rosenthal then uses the March 13th, 2014 date as her

  8    but-for generic entry date.                    Okay.

  9             Now, what's important here, however -- and I

 10    think this picks up on a theme that Mr. Levin discussed

 11    just a few moments ago, which was none of the

 12    plaintiffs' experts, in fact, address the question of

 13    when Teva would have entered the market in the but-for

 14    world, right.      As Mr. Levin explained, none of these

 15    experts is a causation expert, right.

 16             Professor Elhauge provided an alternative

 17    no-payment settlement entry date but disclaims any

 18    notion that that is actually a but-for generic entry

 19    date.

 20             Professor Rosenthal uses the March 13th, 2014

 21    date as a but-for generic entry date, which she doesn't

 22    offer an opinion as to whether or not that is, in fact,

 23    the date that would have occurred in the but-for world.

 24             So why does this matter on class cert?                               Well,

 25    because it impacts the issue of whether or not the


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 119 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                     119


  1    plaintiffs have offered a model that can reliably show

  2    common impact.

  3             In the generic delay world, common impact occurs

  4    from the point of which there would have been a generic

  5    on the market.      In the but-for world, the plaintiffs

  6    model does not identify that date, right.                                    Is it March

  7    13th, 2014?     Well, we don't know.                        Okay.           Is it January

  8    1st, 2016?     Again, we don't know.

  9             Now, interestingly, we heard Mr. Burns just a few

 10    minutes ago say -- propose a way of excluding certain

 11    potential members of the class who purchased EpiPen

 12    prior to the but-for generic entry date and he says

 13    that's a way of addressing the issue of the 39 percent

 14    of transactions that we heard from Dr. Johnson were

 15    conducted prior to March 13th, 2014.                              The problem is we

 16    still don't know from the plaintiffs what that but-for

 17    generic entry date is.

 18             So in addition to creating a common impact issue

 19    because we don't know when the impact occurred,

 20    Mr. Burns is now creating a definition issue, right,

 21    because we don't know when the class is supposed to

 22    begin, and that has a practical dimension.

 23             If Your Honor is going to certify a class based

 24    on a generic delay theory, Your Honor's going to have to

 25    issue -- the court will have to issue notice to the


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 120 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                   120


  1    potential class members.                 How do we know who should

  2    receive notice?       Right.           We don't know that date because

  3    the plaintiffs' model does not offer any methodology for

  4    being able to identify it.

  5             Now, I want to just skip ahead quickly just to

  6    talk a little bit about why the but-for generic delay

  7    issues are so critical in this case, right.                                   Now we

  8    heard Mr. Burns say that the -- the plaintiffs' model

  9    has been adopted and used in several generic delay

 10    cases.    There's a critical difference between this case

 11    and those cases, right.

 12             In those cases, including the Namenda case in

 13    which my firm represents defendants, the plaintiffs were

 14    able to identify a but-for generic entry date.                                   Okay.

 15    They offered expert opinions to support that and the

 16    model was able to provide a calculation of that date.

 17             The plaintiffs have not done that here.                                 Their

 18    model doesn't actually accommodate what that would be,

 19    okay.

 20             But we do have a factual record.                               We know, for

 21    example, that Teva finally got approval of its product

 22    on August 16th, 2018, right.                     And it finally launched

 23    its product on November 27th, 2018, okay.                                   So we know

 24    that ultimately a Teva generic was able to get approval

 25    and was able to enter, some three years after the


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 121 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                121


  1    license entry date and some four years after the date

  2    that Professor Elhauge has identified as an alternative

  3    no-payment settlement date.

  4              But what we don't know from the plaintiffs,

  5    because the model has not identified it, is what that

  6    date would have been in the but-for world.                                  And if such

  7    a model were to fit the facts of the case, it would have

  8    to contend with the factual record again that already

  9    exists.

 10              And what we've done here on this slide is

 11    summarize the back and forth that Teva experienced with

 12    the FDA, which is detailed in Teva's opposition to the

 13    class plaintiffs' motion to compel certain discovery

 14    from Teva in which Teva identified the -- the extensive

 15    effort and amendments that it went through between May

 16    2009 through November 2015 and beyond to -- in order to

 17    try to get approval and be on the market as of June

 18    2015.

 19              And, interestingly, coming up to June 2015, the

 20    record shows that Teva expressly asked for expedited

 21    review from the FDA so that it would be ready to enter

 22    the market.     The FDA agreed, granted that expedited

 23    review but then, as the slide shows, continued to

 24    identify deficiencies that Teva had to work diligently

 25    at in order to overcome, which it finally did in 2018.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 122 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*      122


  1              Now, in light of these facts, the plaintiffs have

  2    to offer a model that's going to show how they will,

  3    based on common evidence, show classwide impact, meaning

  4    with respect to the generic delay theory, how Teva could

  5    have gotten approval and entered the market prior to

  6    2018.

  7              Okay.   So that's a fundamental deficiency in the

  8    model.    We would submit that's an additional reason to

  9    those -- that Mr. Levin identified as to why plaintiffs'

 10    generic delay theory does not support certification.

 11              Let's go back now and look at some of the other

 12    inputs.     As we heard yesterday, a critical input to

 13    Professor Elhauge's delay model is the issue of patent

 14    merits.     We saw a few minutes ago that Professor Elhauge

 15    relies on the opinion of Dr. Torrance.                                And

 16    Dr. Torrance's opinion, to summarize it, is essentially

 17    two-fold, right.        He said I think that Teva's generic

 18    auto-injector had a relatively large probability of

 19    infringing at least one claim of the "432" patent.

 20              So his view was that Teva likely infringed the

 21    patent but that there was a high likelihood that the

 22    "432" and the "12" patents would be invalid, right, for

 23    two reasons, right.           It would be invalid under the

 24    doctrine of obviousness and under the doctrine of

 25    inequitable conduct.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 123 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*              123


  1             Based on those findings, Professor Torrance

  2    concluded that there was a probability of above

  3    70 percent that Teva would have prevailed in the patent

  4    litigation.

  5             Well, we engaged an expert, Judge Folsom, the

  6    former chief judge of the Eastern District of Texas, one

  7    of the busiest patent dockets in the country, to look at

  8    Dr. Torrance's opinion and assess whether or not it was

  9    reasonable and whether or not it fit the facts of the

 10    case.    And what Judge Folsom identified was, first of

 11    all, that Teva's primary litigation position in the case

 12    was not invalidity.           It was, in fact, non-infringement

 13    as Teva's trial counsel, in fact, said at trial.

 14             Secondly, Teva did not raise obviousness or

 15    inequitable conduct as defenses at trial.                                   Okay.

 16             Now, this is a case that settled after the trial

 17    had been completed, right.                   The trial had been submitted

 18    to Judge Sleet who was awaiting post trial briefing.

 19             And really, the question that Professor Torrance

 20    was asked to answer is:                What would you expect the

 21    chance would be that Judge Sleet would rule in favor of

 22    Teva?    That has to be "ruled in favor of Teva based on

 23    the record that's before Judge Sleet."                                And we see that

 24    Torrance's opinion of above 70 percent is based

 25    principally on defenses that were not asserted by Teva


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 124 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*              124


  1    at trial.

  2             Now, Mr. Burns said that in a general way that

  3    the plaintiffs' model of generic delay here is reliable

  4    because it fits the facts of the case.                                I would submit,

  5    Your Honor, that that's not the case.                               Professor

  6    Torrance didn't consider adequately the actual trial

  7    record that he was required to review for the purpose of

  8    arriving at the opinion that he was asked to provide.

  9             Now, Judge Folsom went on to note that after

 10    Pfizer's completed its case in chief on the issue on

 11    which they bore the burden of proof, namely

 12    infringement, Teva moved for judgment as a matter of law

 13    and said, Your Honor, Judge Sleet, we do not have a case

 14    to answer here, the case is so strong in our favor.

 15    Judge Sleet denied it, right.

 16             And according to Judge Folsom, based on his

 17    experience, he believed that that was a strong

 18    indication that the court thought this was a close case

 19    with Teva's likelihood of success being much lower than

 20    the 70 percent that Dr. Torrance posits.

 21             Okay.    So, again, we would take issue with

 22    Mr. Burns' proposition that the model here fits this

 23    case.    But there's a more fundamental reason why the

 24    model does not fit the facts of this case, and that's

 25    that it fails to analyze the actual settlement agreement


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 125 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                    125


  1    that's at issue here.             Okay.

  2             And what we've put up here on Slide 31 is the

  3    covenant not to sue from the settlement agreement.

  4    Okay.    And the covenant not to sue says clearly that

  5    Pfizer agrees not to sue Teva with respect to any and

  6    all United States patents, whether currently issued or

  7    to be issued at a later date.

  8             Okay.    Now, why is this important?                                Well, it's

  9    important because both Professor Elhauge and Professor

 10    Torrance focus on the patents there were asserted before

 11    Judge Sleet, right, the "012" and the "432" patents.

 12    And the opinion about 70 percent chance of success is

 13    focused on those patents.                  They don't consider the fact

 14    that Pfizer obtained additional patents covering EpiPen

 15    after the litigation had been commenced.                                    Okay.   There's

 16    the "035" patent, which issued November 1st, 2011, okay,

 17    before the settlement, but then the "827" patent, which

 18    issued October 28th, 2014.

 19             Okay.    Now, remember what Professor Elhauge's

 20    model purports to do?             It purports to analyze the

 21    expected payoff to Pfizer and Teva if on the one hand

 22    Teva had agreed not -- or had not settled and had

 23    launched.     And he risk adjusts that option using

 24    Professor Torrance's opinion about patent merits.

 25             But you cannot do that without taking into


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 126 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*            126


  1    account all of the patents that were listed in the

  2    Orange Book, and that potentially would have been a bar

  3    to Teva's entry.

  4             Professor Elhauge simply ignored them.                             Professor

  5    Torrance wasn't aware of them.                          He didn't even consider

  6    them in his opinion.            So again, the model does not fit

  7    the facts of the case and cannot reliably result in a

  8    conclusion of impact.

  9             Now, I'd like to address just one final point.

 10    We heard some discussion yesterday about how robust

 11    Professor Elhauge's model is because it tolerates

 12    multiple different inputs.

 13             If you'll bear with me, I'm just trying to find

 14    the right slide.        Yes.        Okay.

 15             So Professor Elhauge includes Figure 13 in his

 16    report that shows under his model the various different

 17    no-payment entry dates that are consistent with

 18    different degrees of patent strength from Professor

 19    Torrance's opinion.           And you can see that the line there

 20    runs from 1 percent all the way to 26 percent.                              He

 21    happened to choose a midpoint of 15 percent, and that's

 22    where that March 2014 date comes from.

 23             What this chart doesn't do is it doesn't carry

 24    the expected strengths all the way up to 29, right,

 25    which would be consistent with Professor Torrance's


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 127 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*              127


  1    opinion.

  2             So we did the calculation.                         We plugged in a

  3    72 percent chance, right.                  So instead of using Teva

  4    having an 85 percent chance of winning the patent case,

  5    we plugged in 72 percent.                  Now all the other numbers in

  6    this chart are the numbers that Professor Elhauge uses

  7    in his model.      Okay.

  8             When you enter 72 percent chance of winning as

  9    opposed to 85 percent, what you see is a result that

 10    shows that the expected litigation payoff to Teva of

 11    239.2 million, that's the option of choosing not to

 12    settle and instead to launch, in fact, is less than the

 13    expected settlement payoff of 239.4 million.                                Okay.

 14    Professor Elhauge's theory of delay is predicated on the

 15    notion that it was economically irrational for Teva to

 16    settle unless it received a reverse-payment.

 17             What this chart shows is that if you happen to

 18    choose a more conservative estimate of patent strength,

 19    right, which is within Professor Torrance's range, you

 20    actually result in an outcome where it was, in fact,

 21    economically rational for Teva to settle without a

 22    reverse-payment for the very entry date that it got.

 23             So, again, the model cannot reliably show impact

 24    because if it turns out that the parties did, in fact,

 25    have an expectation of a 72 percent chance of winning,


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 128 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*               128


  1    then there's no reverse-payment, there's no delay, and

  2    therefore by definition there's no anti-competitive

  3    impact on the class.

  4             Now, I believe we have two minutes remaining,

  5    Your Honor.     I think I'll just pause there to see if you

  6    have a question.        I think I've managed to speed through

  7    the points I wanted to cover.

  8                   THE COURT:           Let me look.                  I think I don't.

  9    I think I asked -- I came with some questions.

 10    Mr. Levin has addressed some of them I asked him

 11    specifically.      I don't have any left.

 12                   MR. GANDESHA:               I'll just -- as I do have one

 13    more minute, I'll just make one final point and that's

 14    to address a point that Mr. Burns made about the actual

 15    theory of reverse-payment settlement here.

 16             We heard a little bit about the Nuvigil

 17    litigation.     That's the reverse-payment theory that's

 18    alleged in the complaint.                  Plaintiffs' theory is

 19    basically that here the parties, Teva and Mylan and

 20    Pfizer, exchanged delay, generic delay in one product

 21    for generic delay with another product.

 22             You know, I just want to make sure the record's

 23    clear, we -- the defendants absolutely deny those

 24    allegations.     But more importantly, I wanted to note

 25    that, Your Honor, the plaintiffs have not identified


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 129 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                   129


  1    yet, even though we're more than a year through

  2    discovery, any actual direct evidence of any kind of

  3    quid pro quo between these two settlements.

  4             The document Mr. Burns put up earlier was a

  5    document in which a -- Mylan transmitted both

  6    settlements to the -- to the FTC.                           He mentioned Pfizer

  7    as well.     I just want to note for the record that Pfizer

  8    did not, in fact, submit both settlements.                                  There's a

  9    reason for that that I'll mention in a moment.

 10             But I think that document could also be shown to

 11    show exactly why Mylan did not believe there was any

 12    kind of connection between the two settlements.                                     It

 13    states very clearly that Mylan rejects the notion that

 14    the two are related.            And, if anything, that's

 15    consistent with simply conservative antitrust practice

 16    of wanting to be as compliant as possible.                                  It's,

 17    frankly, not an admission of any kind of quid pro quo

 18    between the settlements.

 19             The final point I want to make, Your Honor, and

 20    we state this in our briefing, is that Pfizer was not a

 21    party to the Nuvigil litigation so obviously could not

 22    have made any kind of payment with respect to that

 23    litigation.     We couldn't have made any determination of

 24    when generic entry could have occurred.                                 But most

 25    importantly, what the record shows so far is that the


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 130 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*              130


  1    Pfizer witnesses who were involved in negotiating the

  2    EpiPen settlement, this is testimony from Tom Handel, he

  3    was the general manager of Meridian and part of the

  4    negotiations of the EpiPen settlement, were not even

  5    aware of Nuvigil, had not even heard of the drug before

  6    -- before this litigation.                   So any notion that Pfizer

  7    was somehow consciously conspiring with Mylan and Teva

  8    as part of a reverse-payment scheme simply is not

  9    supported by the facts.                All right.               I think with that

 10    I'll...

 11                   THE COURT:           Thank you very much.

 12                   MR. GANDESHA:               Thank you.

 13                   THE COURT:           So, Mr. Sharp, I think you a

 14    fresh 20.

 15                   MR. SHARP:           Giving me an extra three

 16    minutes?

 17                   THE COURT:           No, I'm giving you the 20 that

 18    was always reserved.

 19                   MR. SHARP:           Fantastic, thank you, Your

 20    Honor.     Let me begin by talking a little bit about what

 21    this case is and this class certification is not about.

 22    Of course it's not about all of the merits that we just

 23    heard from Mr. Gandesha about pay-for-delay.

 24              But I do appreciate the fact that his -- all of

 25    his evidence that he suggested was either based on


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 131 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*           131


  1    experts or based on documents that were available from

  2    third parties, which indicates exactly what we're

  3    talking about here, evidence that will be common and

  4    generalized to the class.

  5             That's the same thing that Mr. Burns pointed out

  6    when he addressed some of the merits part of our case is

  7    that we have third-party documents, we have documents

  8    from defendants that prove part of our case, including

  9    the causation and impact part of our case as well as

 10    damages.     So we don't just rely on experts, although we

 11    could.

 12             With respect to the allocation issue, I would

 13    come back to that, but I want to go through each and

 14    every one of the points that you had asked for us to

 15    address.     I want to get through that first and then I'll

 16    come back to it.

 17             The first issue was is the -- on the collateral

 18    source rule, and that certainly is an issue that's

 19    similar to the allocation issue, it literally jumps

 20    ahead where the class is not even certified yet.                            We

 21    haven't gotten to the merits and it jumps ahead all the

 22    way to allocation.

 23             Defendants don't have any interest in allocation.

 24    They don't have any right to jump ahead and act as if

 25    they were third-party beneficiaries of an insurance


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 132 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                132


  1    policy which they have no part of.

  2             Either the doctrine prevents that early jump

  3    ahead or it does not.             And they have no case law that

  4    suggests that if there's co-pays in the case that the

  5    case can never be certified.                     If that were the case, of

  6    course, the simple solution would be to exclude the

  7    co-pays from the class.                This court would be authorized

  8    to do that when it's under -- under Davoll vs. Webb,

  9    194 F.3rd, 1116 to -147 Tenth Circuit, 1999.

 10             We don't think that's necessary to do so because

 11    if you listen to everything that you heard from

 12    Mr. Levin -- and it was a lengthy talk -- I think you

 13    could boil it down to about five minutes if you take out

 14    the concept of co-pay and the issue of whether that has

 15    anybody damaged or, as he calls it, impacted or injured.

 16    If you take that issue out, then you don't have much

 17    left in their argument.

 18             I would call that whole argument the big pharma

 19    false third-party beneficiary immunity argument.                                But

 20    there's no case law for it, none cited anywhere, just an

 21    argument that there's no impact because -- not because

 22    they didn't cause the impact but because somebody else

 23    insured against that impact and that damage.                                That's

 24    what the entire collateral source rule is all about and

 25    that's also about allocation.                      That insurance policy is


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 133 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*      133


  1    between the third-party beneficiaries and the consumers.

  2    The insured consumers totally will be dealt with in the

  3    allocation process.

  4              So if there's somebody who is not injured, proven

  5    that they are not injured, they're not going to get the

  6    money.     The people who are the end-payors that were

  7    injured will get the money.                    That's the nature of an

  8    allocation.     So we've jumped ahead, gotten ahead and

  9    made it way more difficult than it's necessary to do.

 10              The second question you asked is when will the

 11    class end.     Well, we do have injunctive relief that

 12    we've asked for and that's a (b)(2) class that almost

 13    nobody mentioned.         So apparently there's no problem with

 14    that.     But it goes at this point to the exclusive

 15    two-pack because generics are now on the market,

 16    Auvi-Q's now on the market.

 17              Now, with respect to the class ending date, we

 18    would suggest a date when the class notice is given,

 19    Your Honor.     That is a certain date that the court will

 20    set.     The reason we suggest the class notice date rather

 21    than the class certification date is there may be a

 22    lengthy time between the Rule 23(f) hearing -- goes up

 23    and the Tenth Circuit ruling.                      We do not anticipate that

 24    will be the case.         We anticipate that this will follow,

 25    much more like Syngenta did, where the court entered a


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 134 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                    134


  1    class certification order and in fairly short order the

  2    Tenth Circuit -- the Tenth Circuit did issue an order on

  3    that case.     I'm sure the court is aware of that.                                 The

  4    Tenth Circuit said we're not taking that class

  5    certification but we do find that it's well-reasoned and

  6    well-researched.

  7             It's unusual for the Tenth Circuit to do that.

  8    But instead of just flat saying denied, they said it's

  9    well-reasoned and well-researched.                            We'll come back to

 10    that because I think it's important with respect to the

 11    next issue.

 12             Uninjured class members:                        I looked at the chart

 13    that was presented here; the First, Second, Third,

 14    Eighth, D.C. Circuit, Tenth Circuit, it's on page 4 of

 15    Mr. Levin's Phase II argument.                          If you'll look at that,

 16    most of those cases cited really do not go to the

 17    uninjured issue.        They go to other issues entirely.                                 But

 18    here's the most important part, the Tenth Circuit.                                    This

 19    court will never be reversed by the First Circuit, the

 20    Second Circuit, the Third Circuit the Eighth Circuit.

 21    The D.C. Circuit or the Seventh Circuit.                                    It could only

 22    be reversed by the Tenth Circuit.

 23             Look at all of the law; Strickland, Syngenta,

 24    Urethane.     Syngenta, oh, great, that was only in front

 25    of Judge Lungstrum, but the Tenth Circuit did find it


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 135 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*              135


  1    well-reasoned and researched.                      Add to that list Morris

  2    versus DaVita Healthcare, 308 F.R.D. 360 to 368,

  3    District of Colorado, 2015, also interpreting the same

  4    issue that there can be class members who are uninjured.

  5    Of course that makes sense because otherwise you would

  6    just have a defendant have -- make sure it does right by

  7    one person and say, sorry, we know one person who's not

  8    injured in your class; you can't have a class.                              That

  9    makes absolutely no sense.

 10             This "great many" that they're talking about,

 11    it's not a number.          It's a percentage, particularly when

 12    you have a large class of this size.                              What percentage

 13    was it in Asacol?         It was 10 percent.

 14             I think that's important because I don't know

 15    whether that's the line that you would draw in the sand

 16    at 10 percent that the First Circuit drew, but I want

 17    you to remember in Asacol, both plaintiffs' experts and

 18    defendants' experts agreed, there was no dispute, but

 19    they agreed that there was 10 percent uninjured.

 20             First Circuit was uncomfortable with 10 percent

 21    uninjured in the Asacol case and said no class, go back

 22    to the district court.              Unfortunately, the district

 23    court said you're one and done, I'm not going to hear it

 24    again.    So Professor Rosenthal's probability theory

 25    didn't get heard back there.                     But, nonetheless, that was


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 136 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                136


  1    the -- that was the 10 percent line in the sand that the

  2    First Circuit drew.

  3              We're not to that level.                      We're not even close.

  4    Let me address it.          First, I think you should follow the

  5    Tenth Circuit law, not any of these other cases that

  6    have been suggested here.

  7              With respect to the -- the facts in this case,

  8    everyone was injured.             Let me repeat that:                       Everyone was

  9    injured.     They -- everyone lost their choice.

 10              The defendants' response was not to cite law like

 11    we did.    Their response was you don't have a model to

 12    prove that everybody lost their choice.

 13              We don't need a model.                   The absolute truth here

 14    is that there are no one-packs on the market after

 15    August 2011.     That's an absolute hundred percent loss of

 16    choice by everybody who wanted a one-pack at that time

 17    and everybody who wanted a one-pack for the next eight

 18    years, wanted to try it, needed an extra, just for one

 19    -- for some reason they wanted to buy one, not two.

 20    Maybe their doctor wanted to say I want to give you one,

 21    their pharmacy wanted to give them one, not two.

 22    There's a whole myriad of reasons, but the choice was

 23    gone.

 24              How about Auvi-Q?              That -- that choice was gone,

 25    too.    They pushed them off the market.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 137 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                  137


  1              What about generics, pay-for-delay?                               Kept the

  2    generics off the market.

  3              Absolutely no question that there was a loss of

  4    choice.    In some cases, when you look at this issue on

  5    choice and competitive choice being lost, there's a

  6    question, a dispute of fact as to whether somebody lost

  7    the choice to get that particular product or had some

  8    other choices they could get.

  9              This isn't another choice.                        Nobody had a choice

 10    to go get a one-pack.             Couldn't do it.                     The loss of

 11    choice is profound here and it's the law and there's no

 12    case law on the other side of it.                           That is impact.

 13              Oh, but there's more, financial loss.                               The impact

 14    here is extraordinary.              Let's take a look at it.                      You

 15    have to remember that this is not as defendants would

 16    like to divide and conquer.                    This is not a case where

 17    they only did one bad thing like in Asacol,

 18    pay-for-delay.      No, no, they did all kinds of bad things

 19    and they're one on top of another on top of another.

 20              Let's start with the one that's so simple to look

 21    at, pay-for-delay, similar to Asacol.                               The difference is

 22    here our expert says there's a 5 percent uninjured rate.

 23    But not exactly a 5 percent uninjured rate because, as

 24    our economist recognized, Dr. Rosenthal, that 5 percent

 25    is 5 percent in the first year.                         But this is a multiyear


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 138 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                  138


  1    class and those people who weren't going to switch over,

  2    they were brand loyal in the first year, maybe they're

  3    not brand loyal in the second year, and maybe other

  4    people go back to the brand in the third or fourth year.

  5             So the bottom line is those people might not have

  6    been injured in year one but injured in year three or

  7    year four.     That's the reason it's less than 5 percent.

  8             Oh, but defendant has an argument their expert

  9    says, well, it could be.                 You could use that Mylan 2

 10    instead of the Mylan 1.                Our expert thought Mylan 1 was

 11    the best fit.      Their expert thought maybe Mylan 2 might

 12    have been the best fit.                At this point you don't weigh

 13    expert testimony.         They don't get the benefit of the

 14    doubt.    They don't even have their efforts weighed at

 15    all because this is a predominance elements contest

 16    issue of whether prima facie evidence is the test.

 17    Prima facie evidence is the plainest evidence.                                    It's not

 18    anybody else's.       So our 5 percent reigns supreme that

 19    meets the Asacol test.

 20             Oh, but there's much better here.                                  There's much

 21    better here because those brand loyalists that held that

 22    5 percent, they got stuck with a -- they got stuck with

 23    an exclusive two-pack.              Fifty percent of those people

 24    wouldn't have wanted that under the evidence that's

 25    before this court.          Fifty percent of the people bought a


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 139 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                  139


  1    one-pack.     Fifty percent bought a two-pack.

  2             Now, if you do look at it how many pens were

  3    bought, 75 percent of the pens were bought in the

  4    two-pack because, of course, somebody buying a two-pack

  5    buys twice as much.           That's why you see some of the

  6    evidence in the pie charts at 75 versus 25.                                 But if you

  7    look at the actual underlying evidence, it's a 50/50

  8    deal.

  9             You can take a look at that in the -- in one of

 10    the slides that was recently put forward by I think

 11    Dr. Johnson.     He indicates -- it's one of those highly

 12    sealed slides, and it shows 89 percent of the people,

 13    when they were going to a clinic or to a hospital, they

 14    got a one-pack.       But it was a much bigger percentage,

 15    about -- a much bigger percentage got -- got a two-pack

 16    when they didn't go when they were just relying on the

 17    retail advertising that Pfizer and Mylan put out.                                 But

 18    if you combine those two, you end up with 50 percent.

 19             Bottom line, 5 percent generic, really less.

 20    Then you got 50 percent of those brand loyal who got

 21    hammered by the exclusive two-pack.                             Now you're down to

 22    two and a half percent and you haven't even layered on

 23    top of that the Auvi-Q foreclosure which raised the

 24    price of everything.            It kept the price up of

 25    everything; not just the Auvi-Q, but it kept the price


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 140 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                     140


  1    up of EpiPen when it should have been lower.                                   So

  2    consequently you're talking about somewhere in the

  3    neighborhood of 1 percent.

  4             And is their argument now really -- or even less

  5    than 1 percent is their argument now that -- and that's

  6    just talking about consumers, Your Honor.                                   One percent

  7    of consumers can't be certified?

  8             Let's then talk about third-party payors which,

  9    of course, as we know is going to be the bulk of where

 10    the damages are.        You see it in this particular case

 11    that one -- that third-party payors, they have the bulk

 12    of the damages here.            Nobody ever disputes that.                          It's

 13    almost a hundred percent injured.                           Nobody, no expert

 14    took it on.     It's absolutely golden on every single

 15    theory layered on top of one another on top of another.

 16    They're just injured over and over again.

 17             Let me address ascertainability.                               Again here,

 18    ascertainability, Syngenta followed the Mullins case.

 19    It's a Seventh Circuit case, granted, but I couldn't

 20    think of a better tour de force on ascertainability than

 21    the Mullins decision.             I don't need to talk any more

 22    about it.     If you read that, it's so compelling I think

 23    the court will follow it.

 24             But let's talk about ascertainability on the

 25    facts.    Nobody disputes the third-party payors are


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 141 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                 141


  1    easily ascertainable.             What defendants didn't know, or

  2    at least maybe their expert didn't know, was that the

  3    consumers here are easily ascertainable too.                                We just

  4    have to get the data from the PBMs.                             That's how they

  5    know, when you go fill a prescription, they pull it up

  6    on the computer and get all that information.                                It's all

  7    individualized.       All that information is available and

  8    that's where the aggregate data comes for all of the

  9    economists to make their aggregate decisions.

 10             That's the same thing that Mylan uses to make

 11    their aggregate decisions.                   They use aggregate data.

 12    They don't use the individualized stuff, but it can be

 13    done, which is why somebody who has done that before,

 14    gone all the way to a big pharma class certification

 15    like Dr. Rosenthal has done, she knows that she can do

 16    the allocation on the backside individually if she needs

 17    to.

 18             With respect to Question 5, the possible conflict

 19    with Anthem in page 13, note 52, it looks like Mylan did

 20    offer rebates to a third-party payor there but it does

 21    not look like the third-party payor took the bait.                                So

 22    we don't believe we have any conflict there.

 23                   THE COURT:           Does it depend on whether they

 24    did or whether they have that incentive?

 25                   MR. SHARP:           I think Mylan does have that


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 142 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                 142


  1    incentive.     Mylan will do absolutely anything to buy off

  2    anybody.

  3                   THE COURT:           I'm sorry, whether Anthem did or

  4    has that incentive.

  5                   MR. SHARP:           Yeah, they had it presented to

  6    them.    Anthem had that presented to them.                                 Doesn't show

  7    they ever bit off on it, just that it was presented to

  8    them.

  9             I'm not surprised that Mylan would try to buy off

 10    just about anybody to try to have what they wanted.

 11             Let me talk briefly -- it's out of school here a

 12    little bit, but I want to talk about Local 282.                                   It

 13    doesn't make money from the defendants' RICO scheme.

 14    There's no way that anybody can claim that they actually

 15    made money, which is the conflict with the class where

 16    somebody makes money versus everybody else losing money.

 17    They didn't make money.                Local 282 was at risk.                     We

 18    address that in spades in page 37 to 39 of our reply

 19    brief, if the court has any questions about that.

 20             All of our class representatives, they are

 21    adequate.     They may not be perfect, but they're all

 22    adequate.     None of them have been shown to have no

 23    injury, not a single one.                  Oh, sure, some of them might

 24    have said I was happy with a two-pack; I'm still happy

 25    with a two-pack.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 143 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                  143


  1              Yeah, what about generics?                        What about the Auvi-Q

  2    issue?     What about the price going down?                                 None of that's

  3    discussed.

  4              They have to be uninjured on every single thing

  5    layer upon layer upon layer.                     This is not a divide and

  6    conquer to try and say you're not injured on one aspect

  7    but you're injured on the other two.                              No, you have to be

  8    completely uninjured.

  9              And out of everybody that they came up with, not

 10    a single one.      Instead the best they could do is say

 11    exactly what the statistics show, that about 50 percent

 12    of our class representatives wanted two in the first

 13    place.     During the voluntarily period that's what they

 14    bought.     But afterwards they had that choice completely

 15    robbed from them.         They had no ability to go back to a

 16    one-pack, switch back and forth.                         And half of our class

 17    always wanted the one-pack but they were forced to go to

 18    the two-pack.

 19              So we have people who are -- everybody's injured

 20    here.     Third-party payors are injured.                             Almost all of

 21    the consumers are injured.                   Not a single person, not one

 22    have they come forward and said that one person was not

 23    injured on any theory you brought up in the case.                                    They

 24    didn't bring it forward.

 25              No. 6, you said -- you were asking about


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 144 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*               144


  1    plaintiffs' experts.            We believe they were

  2    well-qualified, used regular well-accepted methods.                              I

  3    think that was addressed from the witness stand

  4    yesterday, not to mention, of course, that we're going

  5    to brief that issue, I'm sorry, ad nauseam on the

  6    Daubert side.

  7                   THE COURT:           Is this a question -- is this a

  8    question I asked?

  9                   MR. SHARP:           Excuse me?

 10                   THE COURT:           Yesterday, is this a question I

 11    asked yesterday?

 12                   MR. SHARP:           Yes.

 13                   THE COURT:           Okay.          The six and seven, you

 14    lost me.

 15                   MR. SHARP:           No. 7, appoint co-leads as class

 16    counsel.     Under Rule 23(g) our opening brief, pages

 17    78-79 addresses that, Your Honor.

 18                   THE COURT:           What's the document number?

 19                   MR. SHARP:           I don't know what the document

 20    number is.

 21                   THE COURT:           It's your opening brief?

 22                   MR. SHARP:           It's opening class certification

 23    brief pages 78-79.

 24             The eighth thing was can you have a -- can you

 25    have a nationwide RICO class?                      The answer is yes.       Of


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 145 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                  145


  1    course, CGC Holdings was a RICO case.                               It is a federal

  2    claim, RICO being a federal claim, so you would expect

  3    it to be a nationwide class.                     That was only 15 states

  4    but it could have been that they only had 15 states that

  5    they operated in.         Schwab versus Philip Morris, 446

  6    [sic] F.Supp.2nd, 992, Eastern District New York, 2006,

  7    nationwide class under RICO, Klay versus Humana, Inc.,

  8    282 [sic], F.3rd, 1241, Eleventh Circuit 2004.                                  The next

  9    one, Cohen versus Trump University, that case I don't

 10    have the cite for it.             I think it's also a RICO case.

 11                   THE COURT:           It's a nationwide case.

 12                   MR. SHARP:           Yes.

 13                   THE COURT:           Okay.

 14                   MR. SHARP:           And then -- and then the -- the

 15    issue finally on impact, I think I've addressed it.                                     It

 16    really comes down to this issue of co-pay.                                  We've got

 17    impact all day along.             The only question is can they

 18    jump in as a third-party beneficiary and, as they

 19    suggest, at trial literally ask questions to the jury

 20    and say we want to see if this guy's actually got any

 21    insurance and been benefited by any insurance.

 22             That's the very essence of what collateral

 23    estoppel prevents at a trial and the allocation that

 24    takes place at the backside, not only in a personal

 25    injury case but also in a class action case.


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 146 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                  146


  1              So for those reasons we'd ask that this court

  2    certify the class -- all five of the classes as written

  3    and we don't -- we don't have anything further.                                   If you

  4    have any questions, we would be happy to answer.

  5                   THE COURT:           I asked myself out at the end of

  6    Mr. Burns'.

  7                   MR. SHARP:           Thank you.

  8                   THE COURT:           Thanks very much.                       You can kill

  9    the clock.     We now go on my time.                        So let me just turn

 10    to a couple of what I would call record hygiene issues.

 11              So I got big notebooks yesterday from both sides

 12    of the caption with a bunch of exhibits in it.                                   I've

 13    carried them but not read them because I don't know,

 14    whether by agreement or some other mechanism, those are

 15    or aren't a part of the record on this certification

 16    motion.    I commissioned you all to talk about that.

 17                   MR. SARKO:           Your Honor, Lynn Sarko for the

 18    plaintiffs.     We believe that those should be submitted

 19    for the record, both sides.                    We can make sure that that

 20    happens.     And so the plaintiffs, both what we submitted

 21    yesterday and what we submitted today.

 22                   THE COURT:           So when you say "submitted

 23    today," you're talking about the demonstrative of

 24    Mr. Burns?

 25                   MR. SARKO:           The notebooks but also what we


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 147 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*               147


  1    handed up.

  2                   THE COURT:           What do you, defendants, think

  3    of that?

  4                   MR. LEVIN:           No objection to making them part

  5    of the record, Your Honor.                   The only thing I would add

  6    is that I believe some portions of those documents have

  7    been highlighted for redaction, confidentiality

  8    purposes.     So if they do become part of the public

  9    record, we would have to go through the confidentiality

 10    process to potentially seal those documents.

 11                   THE COURT:           I love that a lot.

 12                   MR. SARKO:           I would think that that would be

 13    easy since we're --

 14                   MR. LEVIN:           Yes.

 15                   THE COURT:           I think I've -- I think I've

 16    ruled darn near all of them, haven't I?

 17                   MR. LEVIN:           Yes.         My guess is, yes.              And if

 18    you haven't, I -- you saw actually how the process

 19    worked out leading up to today.                         We agreed.          Had no

 20    issues for the court.             I'm confident we can get there

 21    again.

 22                   THE COURT:           Why don't I leave it to you to

 23    figure out how to put in -- I just feel confident that

 24    no matter how this turns out, somebody's going to seek

 25    an appeal, if not now later and probably both now and


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 148 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                 148


  1    later.    And so I'd like to make sure that everything

  2    that the parties have asked me to consider in making

  3    this decision is available to the reviewing court.

  4              So I'm going to commission you all to figure out

  5    the logistics of that in conjunction with the clerk's

  6    office.    If you can bind yourselves to a way you

  7    represent that the thing you are asking to submit only

  8    includes things I have ruled are properly sealable, then

  9    I'll do so.

 10              Remember, of course, that any sealing ruling is

 11    subject to a revision if it becomes an instrumental part

 12    of the court's justification and rationale.                                 But subject

 13    to that, that solves that problem I think.

 14                   MR. SARKO:           We'll do it without any

 15    footnotes.

 16                   THE COURT:           I think you've used a lifetime

 17    of footnotes.      But I -- I did read some of them, I want

 18    you to know.     So you all leave here today and you go

 19    back to work on completing the non-coordinated fact

 20    discovery in the case which I believe you run out of

 21    time on July 31st.          Is that the state of play?                         Okay.

 22    And then expert discovery follows.

 23              Here's what I want to tell you:                             This -- I toyed

 24    with the notion of saying at the end of today's hearing

 25    that I'm ready to rule, but I didn't think that would be


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 149 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                 149


  1    good for anybody's health.                   So what -- obviously this is

  2    -- this is a work -- this is an order that requires a

  3    lot of homework.        This is not you will have this in a

  4    few weeks.     This is a month's order.                           It's obviously

  5    important.     It deals with substantial rights.                             And I

  6    want you to know I cannot today predict when you will

  7    get that order, but it will be in the month range, not

  8    in the week's range.

  9             Whether that will lead you to conclude anything

 10    about what you're doing on the schedule and the like,

 11    that's up to you.         The schedule stays in place for now.

 12             I'm -- I'm planning -- I'm going to try to stay

 13    out of your way until the end of July.                                If you want to

 14    stay out of the way of Judge James' way, that's fine

 15    too.

 16             But what I was thinking about doing was trying to

 17    establish a time some time in the early first half of

 18    August time frame to get together with you probably over

 19    the phone for a signal check about where you are in your

 20    work and where you're coming from a case management

 21    standpoint and how the ruling on this motion, which you

 22    won't yet have, spills into that.                           But my guess is

 23    you're probably a little worn out.                            Let's postpone that

 24    discussion.

 25             I would like to commission you -- this probably


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 150 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                150


  1    goes to the liaison counsel.                     I don't know if

  2    Mr. Sechler with us today.                   I saw him yesterday.              I

  3    don't think so.

  4              But, in any event, if you can -- the method

  5    you've used to communicate with the chambers account on

  6    a suggested time I'll match with my availability and we

  7    can try to get on the phone together.                               And you've been

  8    very good about submitting things in advance and telling

  9    me what you'd like to discuss so I can read ahead.                                 But

 10    that's what I kind of -- that's kind of what I'm looking

 11    at in terms of keeping touch with you.

 12              So now the last -- there are two things left.

 13    They're both formidable.                 Mr. Burns, lexicon.

 14                   MR. SARKO:           Your Honor, the plaintiffs'

 15    position is as follows:                We started checking with

 16    people.     Everyone we have contacted has -- will be

 17    waiving.     If we have not contacted -- not been able to

 18    get decisions by everyone.                   We will undertake to do that

 19    probably within a couple weeks.

 20                   THE COURT:           All right.

 21                   MR. SARKO:           We will document it in writing

 22    so that for every case you have that they're waiving.

 23                   THE COURT:           That's fine.                  I want to give you

 24    right now a date.         I will tell you it's a malleable

 25    date.     I'm not going to draw it around the two weeks you


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 151 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                    151


  1    proposed.     I think that's probably a little on the short

  2    end of town.     How about July 15th for those either

  3    waivers to be submitted or noticed that certain

  4    plaintiffs are not waiving, and then I can take that

  5    into account and think about that as we look forward to

  6    the August conversation?                 Does that seem fair?

  7                   MR. SARKO:           That does.                Thank you.

  8                   THE COURT:           I will memorialize that with an

  9    order but that will be your operating deadline.

 10             The last topic, the one I'm most scared of, do

 11    you want to write anything else possibly ever in your

 12    life?

 13                   MR. SARKO:           Your Honor, the plaintiffs'

 14    position is no with the caveat that if the court would

 15    find it helpful -- I've had cases where the court has

 16    gone through its things and had a question and said we

 17    would like -- I'd like an answer to this, can everyone

 18    give me no more than four pages or five pages or

 19    something.     So I don't want to preclude it.

 20             But if it would be helpful to the court if

 21    there's an issue that's unclear, sometimes it's easier

 22    and faster to ask.          Other than that, we have no great

 23    desire to kill more trees.

 24                   THE COURT:           Mr. Levin, Mr. Gandesha.

 25                   MR. LEVIN:           Completely agree.                       That's what


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 152 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                   152


  1    we were going to say.             Nothing further unless the court

  2    would like it.

  3                   MR. GANDESHA:               Agreed, Your Honor.

  4                   THE COURT:           You know, I'm not -- I'm not

  5    going to say no forever now.                     I think I've had -- I have

  6    plenty for the short-term.                   The issue that Mr. Sarko

  7    points, I may find myself into a quandary.                                  I may

  8    conclude that I want to see you again on this.                                  I may

  9    conclude that I'm going to have a Daubert hearing on one

 10    or more experts.        I certainly know where you are and

 11    I'll be in touch if I find that that kind of submission,

 12    which I would outline and propose a schedule for before

 13    sticking it on you, I think that's a better place to

 14    leave it.     I commend you both for that discipline -- or

 15    all three of you, I should say.

 16             All right.       Subject to other comments for the

 17    good of the country.

 18                   MR. SARKO:           I have one other issue.                         I just

 19    wanted the alert the court to we are planning to talk to

 20    the defendants to raise the issue of asking the court to

 21    appointment a settlement master in the case.                                  We found

 22    -- at least I have found in large cases like this,

 23    whether it's -- Judge Polster who has the opioid case

 24    has appointed David Cohen.                   We all know in the

 25    Volkswagen case we had Robert Mueller who was able to


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 153 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                153


  1    settle that case and go on to bigger and better things.

  2    You know, but it is -- it is an issue.                                In many cases

  3    it's at the time of class certification when the hearing

  4    happens and all the briefing's been done, everyone's

  5    focused on it, the court is going to do whatever the

  6    court's going to do.

  7              But I do think, to the extent that the parties

  8    want to discuss that issue, at least we believe it's

  9    helpful to have it through the auspices of the court.

 10    But I will be raising that with the defendants.                                I

 11    didn't want to surprise the court.

 12                   THE COURT:           All right.                Thanks for the

 13    notice.     I will tell you sort of the way I thought about

 14    the subject of settlement as a lawyer is that I think

 15    lawyers are reasonably adept at settling cases and that

 16    courts -- about the most effective thing that a court

 17    can do is to promise a trial date that will hold.

 18              I want you to know that that's not just me being

 19    mean.     I think it's effective.                       And, secondly, on the

 20    other hand, if there are things that the court can do

 21    that will assist efforts by the parties, I'm more than

 22    happy to do it.       That crankiness that I expressed to

 23    start that though doesn't mean to say I wouldn't yield

 24    comfort and support if asked to, but I'm not going to

 25    put myself in the middle of your business unless one or


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 154 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*                    154


  1    more party asks me to.              That's the way I think about it.

  2              You may think it's wrong.                       You may think it's

  3    stupid.    You won't be the first.                       But that's what's in

  4    my mind and at least you know.

  5              So that conclude your matters?                            Comments for the

  6    good of the case, the good of the country, anything of

  7    that nature?

  8                   MR. LEVIN:           Nothing further, Your Honor.

  9    Again, thank you for all your time and effort and all

 10    the time and effort you still have to go.

 11                   MR. GANDESHA:               Agreed.            I have nothing, Your

 12    Honor.    Thank you.

 13                   THE COURT:           Well, they do pay me to do this,

 14    so it's okay.      Thank you very much.                         I know when lawyers

 15    work very hard to try to take a very complex problem and

 16    get it across the bench to someone who hasn't lived in

 17    the case for two years.                I could discern how hard you

 18    worked at that.       I feel grateful for it.                               I'll go off to

 19    do the work you asked me to do now.                             Thank you.         Safe

 20    travels everyone.

 21                   (Proceedings adjourned.)

 22

 23

 24

 25


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
Case 2:17-md-02785-DDC-TJJ Document 1789 Filed 08/08/19 Page 155 of 155

       17-md-2785     In re: EpiPen               6.12.19          *REDACTED*      155


  1                                      CERTIFICATE

  2             I certify that the foregoing is a true and

  3    correct transcript from the stenographically reported

  4    proceedings in the above-entitled matter.

  5       DATE:     June 14, 2019

  6
                           /s/Kimberly R. Greiner
  7                        KIMBERLY R. GREINER, RMR, CRR, CRC, RDR
                           United States Court Reporter
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                             Kimberly R. Greiner, RMR, CRR, CRC, RDR
                          U.S. District Court, 500 State Avenue, Kansas City, KS
                                              (913) 735-2314
